Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 1 of 71 Page ID #:289




          EXHIBIT 6
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 2 of 71 Page ID #:290
   Translation from German to English                                                                           page 1 of 35

                                                                                                       Deadline: 28-10-2020 mL
                                                                                                              Advocatur
                                                                                                          30 Sept. 2020
                                                                                                 Seeger, Frick & Partner
                                            PRINCIPALITY OF LIECHTENSTEIN

                      PRINCELY COURT OF APPEAL
             OF LIECHTENSTEIN (FÜRSTLICHES OBERGERICHT)
                                                                                            Please mention file no. in all submissions
                                                                                                                     08 EX.2016.5802
                                                                                                                    Ref. no. (ON) 143



                                                    ORDER
   The Princely Court of Appeal,         1st
                                   Senate has, through the presiding judge, Dr.
   Wilhelm Ungerank, LL.M. as well as the deputy assessor Dr. Heinz Bildstein and the
   judge of the Court of Appeal Mag. Linn Berger as further members of the senate in
   the
                                       Enforcement Matter
   Enforcing Party:                 Vitaly Ivanovich Smagin, REDACTED
                                                             Moscow

                                    represented by Advocatur Seeger, Frick &
                                    Partner AG, Landstrasse 81, 9494 Schaan

   Obligated Party:                 Ashot YEGIAZARYAN, REDACTED
                                    Beverly Hills, USA 90201 California


                                    represented by Schurti Partners,
                                    Rechtsanwälte AG, Zollstrasse 2, 9490 Vaduz

   Third-Party Debtor:              CTX Treuhand AG as Trustee of the Alpha
                                    Trust, represented by Wilhelm & Büchel, 9490
                                    Vaduz


   For:                             Enforcement pursuant to Art. 241 of the Enforcement
                                    Act (Exekutionsordnung; EO)
                                    (Amount in litigation: CHF 91,605,445.97)


   following the recourse (“Rekurs”) of the Obligated Party of 23-03-2020 (ref. no.
   ON 117) against the order of the Princely Court of Liechtenstein of 02-03-2020
   (ref. no. ON 109) in a non-public hearing on 15-09-2020 (telephone conference
   and email correspondence pursuant to Art. 6 Covid-19-VJBG) in the presence of
   the recording clerk Eva Marte
                                                     decided
   as follows:
                   SPANIAGASSE 1 · 9490 VADUZ · TELEPHONE +423 - 236 61 11 · TELEFAX +423 - 236 65 39
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 3 of 71 Page ID #:291
   Translation from German to English                                                page 2 of 35


                                                 Page 2


         The recourse is not granted.


         The costs for the response to the recourse (Rekursbeantwortung) are
         determined with CHF 83,160.00 as further costs of enforcement.


                                               Grounds:


    1.   In its decision of 21-11-2016, the court of first instance has - based on the
         enforceable arbitral award of the London Court of International Arbitration
         (LCIA), dated 11-11-2014 - allowed the Enforcing Party the enforcement
         against the Obligated Party to recover the enforceable claim of a. USD
         72,2243,000.00 [sic] (as principal), b. USD 6,899,701.32 (as capitalised
         interests), c. GBP 2,776,473.68 and USD 672,354.08 and RUB 2,958,750.00
         (as costs),d. further interests in the amount of a quarterly compounded annual
         interest rate of 8% calculated based on USD 72,243,000.00 and USD
         6,899,701.32 since 11-11-2014 as well as e. the costs of the enforcement
         application, determined with CHF 63,880.00, by means of
               “1. seizure of the consolidated rights belonging to the Obligated Party as
                  trustor, protector and beneficiary of the Alpha Trust (FL- 0002.510 .771-1),
                  c/o Dr.iur. Thomas Wilhelm, Lova Center, 9490 Vaduz, vis-à-vis the


                  CTX Treuhand Aktiengesellschaft as trustee of the Alpha Trust (FL-0002-
                  510.771-1), c/o Dr.iur. Thomas Wilhelm, Lova Center, FL- 9490 Vaduz,


                  in particular the right to receive payments and benefits of all kinds from the
                  fiduciary object, the right to appoint and remove the trustees of the Alpha
                  Trust (Art. (2) of the Written Instrument of 2 June 2015), the Trustee's right
                  to terminate the Trust (Art. 3, 14.3 Declaration of Trust in conjunction with
                  Art. (1) and (2) of the Written Instrument), the Trustee's right to appoint the
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 4 of 71 Page ID #:292
   Translation from German to English                                                      page 3 of 35


                                                              Page 3


                      beneficiaries of the Alpha Trust (Art. 8, 14.3 Declaration of Trust in
                      conjunction with Art. (1) and (2) of the Written Instrument), the Trustee's right
                      to amend the Trust Deeds of the Alpha Trust (Art. 12, 14.3 Declaration of
                      Trust in conjunction with Art. (1) and (2) of the Written Instrument), the
                      Trustee's right to delegate all the Trustee's rights, including his discretionary
                      powers (Art. 11, 14.3 Declaration of Trust in conjunction with Art. (1) and (2)
                      of the Written Instrument), the right of the Trustee to exercise all the rights
                      set out in the First Schedule of the Declaration of Trust (Art. 11, 14.3
                      Declaration of Trust in conjunction with Art. (1) and (2) of the Written
                      Instrument) and the rights as asset manager of the trust (Minutes of a
                      Meeting of the Directors of CTX Treuhand AG of 3 June 2015).


                  2. It is hereby ordered that the Obligated Party Ashot YEGIAZARYAN has to
                     refrain from any disposal of the rights described above (1.).

                  3. It is hereby ordered that the CTX Treuhand Aktiengesellschaft as trustee of
                     the Alpha Trust (FL-0002-510.771-1), c/o Dr.iur. Thomas Wilhelm, Lova
                     Center, FL-9490 Vaduz is prohibited to perform1 out of the title of these
                     claims or in the exercise of these rights (1. ) to the Obligated Party Ashot
                     YEGIAZARYAN and/or a third party, in particular to follow instructions by
                     the Obligated Party Ashot YEGIAZARYAN and/or to accept consents by the
                     Obligated Party Ashot YEGIAZARYAN and to base its decisions on them.


                  4. Excluded from this authorization of enforcement are the claims covered by
                     the        authorization     of       enforcement        on      receivables
                     (Forderungsexekutionsbewilligung) of the Princely Court of 24 February
                     2016, 08 EX.2016 .839, ref. no. (ON) 4, namely the claims already seized,
                     namely the monetary claims (Geldforderungen) and repayment claims
                     (Rückzahlungsansprüche) to which the Obligated Party is entitled due to its
                     legal position as beneficial owner, trustor, beneficiary and principal of the
                     Alpha Trust or other fiduciary relationships against the Third-Party Debtors
                     (i) CTX Treuhand AG as trustee of the Alpha Trust, (ii) Dr. Thomas Wilhelm
                     and (iii) Nikolaus Wilhelm.”




   1
       Translator’s Note: „Leisten“ may be “perform” or “make payments”.
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 5 of 71 Page ID #:293
   Translation from German to English                                                             page 4 of 35


                                                    Page 4
   2.    With order dated 03-08-2017, the Princely Court of Appeal granted the
         recourses (“Rekurse”) filed against this order by the Obligated Party and the
         Third-Party Debtor and modified the contested decisions dismissing the
         applications for enforcement.
   3.    Against this order of the Court of Appeal (Obergericht), the Enforcing Party
         filed a recourse on points of law (Revisionsrekurs) to the Princely Supreme
         Court (Fürstlicher Oberster Gerichtshof) which the Supreme Court granted
         by order of 07-09-2018 and restored the order of the Princely Court
         (Landgericht).
   4.    The Obligated Party and the Third-Party Debtor filed in each case an
         individual complaint (Individualbeschwerde) against this order of the
         Supreme Court with the Constitutional Court (Staatsgerichtshof). In its rulings
         of 29-10-2019, the Constitutional Court did not grant the individual
         complaints.
   5.    In a written submission dated 24-07-2017, substantiated by a written
         submission dated 11-02-2020, the Enforcing Party filed the application for
         realization and argued, in summary, that the enforcement in question would
         aim at taking out assets from the Alpha Trust, whereupon the Enforcing Party
         could then have access to these assets by way of enforcement. Pursuant to
         Article 244 para. 1 of the Enforcement Act (EO), the enforcing creditor was
         therefore to be authorized to perform the necessary legal acts on behalf of
         the Obligated Party. It was not necessary that the exercise of individual
         powers of the Obligated Party made an asset directly usable2, as long as and
         to the extent that the concrete exercise - even if indirectly - was aimed at
         subjecting assets of the Obligated Party to enforcement.
         As a possible type of realization, the Enforcing Party should in particular be
         authorized – instead of the Obligated Party and vis-à-vis the Alpha Trust- to




   2
    Translator’s Note: The German phrase says: “dass die Ausübung einzelner Befugnisse des Verpflichteten
   unmittelbar einen Vermögenswert nutzbar mache“. There seems to be a grammatical error (einen
   Vermögenswert nutzbar machen).
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 6 of 71 Page ID #:294
   Translation from German to English                                          page 5 of 35


                                             Page 5
         request the removal of the previous trustees of the Alpha Trust and the
         appointment of a person designated by the Enforcing Party as trustee of the
         Alpha Trust and then to request the trustee of the Alpha Trust designated by
         the Enforcing Party to distribute the amount of CHF 91,595,445. 97 plus costs
         and interests to the Obligated Party to a paying agent to be determined by
         the Enforcing Party and to consent to this distribution and its execution in its
         position as protector and beneficiary in place of the Obligated Party.


   6.    The Obligated Party requested the application for realization to be rejected,
         or in eventu the dismissal of the application for realization. The Enforcing
         Party had failed to explain to what extent the consolidated rights of the
         Obligated Party or individual rights thereof would be subject to realization.
         The Enforcing Party had not fulfilled its obligation to provide substantiation
         and the application for realization had to be rejected for this reason alone.


         Even if the application for realization were formally admissible, it would have
         to be dismissed as regards its contents, since there would be no realizability
         of the consolidated rights of the Obligated Party or of individual rights visibly
         resulting therefrom.


         The beneficiaries of the Alpha Trust would all be discretionary beneficiaries.
         There would therefore be no reason why the Obligated Party in particular
         should receive a sum of more than USD 80 million as distribution from the
         trust assets.


         Furthermore, any pecuniary claims of the Obligated Party against the Alpha
         Trust arising from its position as trustor and beneficiary would have already
         been seized in the proceedings under 08 EX.2016.839. The rights of the
         Obligated Party against the Alpha Trust arising from its position as protector
         would only be rights to consent and not rights of asset value. Therefore, the
         Enforcing Party simply could not obtain any money.
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 7 of 71 Page ID #:295
   Translation from German to English                                            page 6 of 35


                                               Page 6
         Since the Obligated Party had reserved neither a right of revocation
         (Widerrufsrecht) nor a right to amend (Änderungsrecht), the consolidated
         rights would not be subject to realization. In accordance with the principle of
         gradual enforcement (Grundsatz der stufenweisen Zwangsausübung), the
         Enforcing Party would first of all also have had to realize the pecuniary claims
         and claims for payment to which the Obligated Party was entitled as the
         beneficial owner, trustor, beneficiary and principal of the Alpha Trust with
         regard to the seizure effected under 08 EX.2016.839 before it could seize
         further rights.


         Apart from that, the realization was not proportionate. First of all, a realization
         should have been carried out with regard to the seizure that took place under
         08 EX.2016.839. On the other hand, the realization proposals made by the
         Enforcing Party would interfere disproportionately with the nature of the Alpha
         Trust. Finally, the Enforcing Party would avoid the rescission proceedings and
         the reduction of the rights of the Obligated Party as party, as a consequence
         of which the application for realization would have to be dismissed.


   7.     The Third-Party Debtor argued that the application for realization should be
          dismissed because the seized rights were not realizable. The realization of
          the rights of removal and appointment by the Enforcing Party would also be
          an inadmissible interference because, among other things, it would be a
          disproportionate interference with the nature and the organisational
          constitution of the trust. The seized rights would not grant access to the trust
          assets. It would therefore not be possible for the Enforcing Party to obtain
          satisfaction through the seized rights.
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 8 of 71 Page ID #:296
   Translation from German to English                                                          page 7 of 35



                                                       Page 7
   8.1.    With the order, which is now being contested, the court of first instance has
           decided upon application of the Enforcing Party as follows:


          “1.1. The REALIZATION of the consolidated rights (Gesamtrechte) seized by authorization
          of enforcement (Exekutionsbewilligung) of the Princely Court (Fürstliches Landgericht) dated
          21 November 2016, 08 EX.2016.5802, ref. no. (ON) 3 of the Obligated Party as Trustor,
          Protector and Beneficiary of the Alpha Trust (FL-0002-510.771-1), c/o Dr. iur. Thomas
          Wilhelm, Lova Center, FL-9490 Vaduz existing vis-à-vis the CTX Treuhand
          Aktiengesellschaft as Trustee of the Alpha Trust (FL-0002-510.771-1), c/o Dr. iur. Thomas
          Wilhelm, Lova Center, FL-9490 Vaduz, namely in particular the right to receive payments
          and contributions of any kind whatsoever from the fiduciary Object (Treugut), the right to
          appoint and remove the Trustees of the Alpha Trust (Art. (2) Written Instrument dated 2 June
          2015), the right of the Trustee to terminate the trust (Art. 3, 14.3 Declaration of Trust in
          connection with Art. (1) and (2) of the Written Instrument), the right of the Trustee to appoint
          the Beneficiaries of the Alpha Trust (Art. 8, 14.3. Declaration of Trust in connection with Art.
          (1) and (2) of the Written Instrument), the right of the Trustee to amend the trust deeds of the
          Alpha Trust (Art. 12, 14.3. Declaration of Trust in connection with Art. (1) and (2) of the
          Written Instrument), the right of the Trustee to delegate all rights of the Trustee, including its
          discretionary powers (Art. 11, 14.3. Declaration of Trust in connection with Art. (1) and (2) of
          the Written Instrument) and the right of the Trustee to exercise all rights set forth in the First
          Schedule of the Declaration of Trust (Art. 11, 14.3. Declaration of Trust in connection wit Art
          (1) and (2) of the Written Instrument) shall be allowed, namely by authorization of the
          Enforcing Party to claim the above-mentioned rights of the Obligated Party instead of the
          Obligated Party, namely in particular
           a) Removal of CTX:
               The right to remove with immediate effect the previous trustee of the Alpha Trust, CTX
               Treuhand AG, Lova-Center, 9490 Vaduz, in place of the Obligated Party pursuant to
               Art. 14.05 of the Trust Deed of the Alpha Trust as amended by the Written Instrument
               of 02-06-2015.
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 9 of 71 Page ID #:297
   Translation from German to English                                                         page 8 of 35


                                                       Page 8

          b) Nomination of new trustees:
                 To nominate and appoint new trustees of the Alpha Trust in accordance with Article
                 10.1. of the Trust Deed
                 - be it is the Enforcing Party,
                 - be it the attorneys at law Mag.iur. Rudolf Schächle and lic. iur. Raphael Näscher or
                 - be it other natural persons designated by the Enforcing Party or a trust company
                 domiciled on the national territory or abroad.


          c) To claim and approve of distribution to Yegiazarian:
                 -   To demand and request the distribution of the claim which is the subject of the
                     proceedings and which is enforceable in the amount of CHF 91,595,445.97 (08
                     EX.2016.5802, ref. no (ON) 3) plus interests (namely quarterly compounded annual
                     interest rate of 8% calculated on the basis of USD 72,243,000.00 and USD
                     6,899,701.32 since 15 November 2016) and costs to the Obligated Party to a paying
                     agent to be designated by the Enforcing Party,
                 from the current or newly appointed trustee of the Alpha Trust in place of the Obligated
                 Party on the basis of the Letter of Wishes of the Obligated Party dated 03-07-2015 and
                 the Trust Deed of the Alpha Trust as amended by the Written Instrument dated 02-06-
                 2015 as well as on the basis of its actually existing right of instruction vis-à-vis the
                 trustee of the Alpha Trust and
             -       To consent instead of the Obligated Party to this distribution and its execution
                     (including the paying agent designated by the Enforcing Party) in its position as
                     protector (within the meaning of Art. 14.4 in conjunction with Art. 8.1.2 of the Trust
                     Deed of the Alpha Trust of 27-05-2015 as amended by the Written Instrument of
                     02-06-2015) and beneficiary (within the meaning of Art. 1.1.2 and the Third
                     Schedule of the Trust Deed of the Alpha Trust of 27-05-2015).


          d) To exercise rights arising under the Agreement on the Letter of Wishes:
                 To demand and request:
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 10 of 71 Page ID #:298
    Translation from German to English                                                            page 9 of 35


                                                             Page 9
                -      the appointment of the Enforcing Party as beneficiary of the Alpha Trust,
                -      the distribution of the enforceable claim which is the subject of the proceedings in
                       the amount of CHF 91,595,445.97 (08 EX.2016.5802, ON 3) plus interests (namely
                       quarterly compounded annual interest rate of 8% calculated on the basis of USD
                       72,243,000.00 and USD 6,899,701.32 since 15 November 2016) and costs to the
                       Enforcing Party (in its capacity as appointed beneficiary),
                    from the current or newly appointed trustee of Alpha Trust in place of the Obligated
                    Party on the basis of the rights of the Obligated Party pursuant to the Agreement on the
                    Letter of Wishes of 03-07-2015, as well as
            -       to consent instead of the Obligated Party to this distribution and its execution (including
                    the paying agent designated by the Enforcing Party) in its position as protector (within
                    the meaning of Art. 14.4 in connection with Art. 8.1.2 of the Trust Deed of the Alpha
                    Trust of 27-05-2015 as amended by the Written Instrument of 02-06-2015) and
                    beneficiary (within the meaning of Art. 1.1.2 and the Third Schedule of the Trust Deed
                    of the Alpha Trust dated 27-05-2015).


            d) [sic] To Exercise Administrative Rights of the Protector for Execution:
                    To consent - on the basis of the Deed of the Alpha Trust as amended by the Written
                    Instrument of 02-06-2015 and instead of the Obligated Party - to the actions of the
                    trustee in accordance with points 4, 11, 16.2 and the First Schedule of the Trust Deed
                    as well as to exercise all information rights of the Obligated Party vis-à-vis the trustee.


    1.2.   The seizure (Pfändung) of the pecuniary claims and claims for payment to which the
           Obligated Party is entitled against the Alpha Trust or, respectively, its fiduciary agent on the
           basis of the realization in question pursuant to clause 1.1, in particular distribution claims in
           the amount of CHF 91,595,445.97, and the transfer (Überweisung) of these seized claims
           for collection (Einziehung) up to the amount of the enforceable claim, without prejudice to
           any previously acquired rights of third parties, shall be approved.


           The Third-Party Debtor shall be prohibited from making payment to the Obligated Party. The
           latter shall be prohibited from any disposal of the seized claim as well as of the pledge created
           for it, in particular the total or partial
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 11 of 71 Page ID #:299
    Translation from German to English                                                        page 10 of 35


                                                  Page 10
          collection of this claim. Upon notification of this payment prohibition to the Third-Party Debtor,
          the approved seizure is considered to be effected, and a lien is acquired in favour of the
          enforceable claim of the Enforcing Party regarding the above-mentioned claim.


    2.    The further enforcement costs of the Enforcing Party are determined with CHF 83,297.75.”


    8.2. The court of first instance took the following facts as a basis:
          “The Alpha Trust is a trust established under Liechtenstein law on 27 May 2015. The Trust
          has been registered in the Liechtenstein Commercial Register under registration number FL-
          0002.510.771-1 since 30 November 2015. CTX Treuhand AG acts as sole trustee.
          (Enclosure A8)
          CTX Treuhand AG is a stock corporation established under Liechtenstein law with its
          registered office in 9490 Vaduz, Lova-Center. It has been registered under the registration
          number FL-0002.042.435-5 in the Liechtenstein Commercial Register on 27 November 2001
          and is (inter alia) represented by members of the Board of Directors Dr. Thomas Wilhelm and
          lic.iur. Martin Hörnig. Nikolaus Wilhelm is an authorized signatory (Prokurist) with collective
          right to sign in pairs
           (Enclosure A9)
          The trust agreement of the Alpha Trust, the "Declaration of Trust” of 27 May 2015, has, inter
          alia, the following contents:
          THIS DECLARATION OF TRUST was made on 27 May two thousand and fifteen


          BY


          CTX Treuhand AG ("Trustee", the term including - if the context permits it – the respective
          Trustee or the Trustees existing for the Trust in question)
          PREREQUISITES
           i.      The Trustees confirm that they have received the assets listed in the second Annex,
                   to hold them in trust under the following conditions.
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 12 of 71 Page ID #:300
    Translation from German to English                                                       page 11 of 35


                                                      Page 11
           ii.     This Trust is irrevocably established.
           iii.    This Trust is called "ALPHA TRUST".


          THIS DEED ATTESTS the following:


           1. Definitions


           (...)


           1.1.2. "The beneficiaries" are and include the persons mentioned or described in the third
           Annex;
           (...)


           3. Termination of the Trust Relationship


                   The Trustees have the power to fix a date (which may not be earlier than the date
                   of issuance of this Deed) in the framework of a deed which is to be regarded as the
                   end of the trust relationship.


           4.      Sale of Trust Assets


                   The Trustees will manage the Trust Assets in trust with respect to investments or
                   property (other than cash) at their sole discretion in order to sell, collect or convert
                   into cash all or part of such investments or property, subject however to the
                   possibility of deferring such sale, collection or conversion and granting the
                   possibility that these investments will be maintained and the money will be managed
                   in trust, having equal discretion to invest the money or property in their name or
                   under their control in a manner authorized by this Trust or by law, and the authority
                   to alter or exchange such investments for other permitted ones as they deem
                   appropriate in their sole discretion.


           5.      Trust of Income and Capital


           5.1.    The Trustees shall administer the capital and income of the Trust Assets in trust for
                   the benefit of all, one or more beneficiaries, one or more other beneficiaries possibly
                   being excluded, in the form of shares or in a certain proportion if more than one
                   beneficiary is provided for, with and on the basis of powers and provisions for their
                   maintenance, training, further development or other benefits or for the purpose of
                   accumulating income (including administrative powers and regulations or
                   discretionary trusts and powers to be performed or exercised by one or more
                   persons whether or not they act as Trustees or whether or not the Trustees or a
                   Trustee is/are included) so that the exercise of this power to designate beneficiaries
                   may be delegated to a certain extent and in a manner which the Trustees may
                   designate by one or more deeds which may be revoked during the trust period or
                   which are irrevocable and are exercised during the trust period; PROVIDED,
                   however, that the exercise
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 13 of 71 Page ID #:301
    Translation from German to English                                                      page 12 of 35


                                                    Page 12
                   of such power shall not invalidate any prior payment or use of all of the capital or
                   income, or of any part of the capital or income from the Trust Assets, made under
                   any authority conferred by such deed or by law.


           5.2.    Up to, subject to or in the absence of any provision under clause 5.1.


           5.2.1. the Trustees shall pay the income of the Trust Assets to, or use it for the benefit of,
                  all, a particular Beneficiary or several Beneficiaries, the other or others possibly
                  being excluded, if any, at the relevant time and - where there are several
                  Beneficiaries - in such proportions and in such a manner as the Trustees, in their
                  sole discretion, may deem appropriate from time to time.
           5.2.2. Notwithstanding the provisions of clause 5.2.1. the Trustees may, at one or more
                  dates during the term of the Trust, in their sole discretion, accumulate the income
                  by way of accrual rather than use it in whole or in part by investing or otherwise
                  using the income or" [sic] the income derived therefrom, each in such manner as
                  may be permitted by this Deed or by law; on the basis of clause 5.2.3. they shall
                  manage such accumulations of capital as capital appreciation.
           5.2.3. The Trustees, may, at one or more dates during the term of the Trust, use all or part
                  of the income accrued under clause 5.2.2. as if it was income accrued in the relevant
                  year.
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 14 of 71 Page ID #:302
    Translation from German to English                                                        page 13 of 35


                                                       Page 13
           5.2.4. Notwithstanding the Trustees' powers of attorney and provisions set out and
                  contained in this clause, the Trustees may
           5.2.4.1           at any time during the term of the Trust, pay the capital of the Trust Assets
                             in whole or in part to all, one beneficiary or more Beneficiaries under the
                             exclusion of other beneficiaries or to use it for the benefit of such
                             beneficiary/beneficiaries; in the case of more beneficiaries providing for
                             appropriate shares and making payment(s) or using such in such a manner
                             as the Trustees, in their sole discretion, may deem appropriate.


           5.2.4.2.          pay income or capital from the Trust Assets to the Trustees of another trust
                             or transfer such, irrespective of the place of establishment, in which one or
                             more beneficiaries are involved (whether all beneficiaries or one or more
                             beneficiaries are the only persons involved in that other trust or are eligible
                             as usufructuaries), where the Trustees, in their sole discretion, consider that
                             all, one or more beneficiaries should benefit from such payment or transfer.


           5.3        In the event of failure to exercise the aforesaid powers granted to the Trustees by
                      the preceding sub-clauses, and subject to the exercise of these powers, the
                      Trustees may, upon the expiration of the term of the Trust, dispose of the Trust
                      Assets FIDUCIALLY, the beneficiaries living at that time receiving absolutely equal
                      shares.


           5.4        On the basis of the foregoing, and if and to the extent that capital and income of the
                      Trust Assets are not disposed of in their entirety for any reason whatsoever
                      according to the foregoing provisions, capital and income of the Trust Assets shall
                      be managed in trust for the Red Cross and Amnesty International, and in the event
                      of failure of this Trust for charitable purposes in general.
           (…)
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 15 of 71 Page ID #:303
    Translation from German to English                                                       page 14 of 35


                                                      Page 14
           8.       Power to add and exclude Beneficiaries


           8.1      The Trustees may at any time during the term of the Trust declare in writing that


           8.1.1. a person, group or description of persons is no longer a beneficiary, so that such
                  person, group or description of persons is no longer a beneficiary afterwards as if
                  that beneficiary had initially been expressly excluded as a beneficiary, but without
                  prejudice to previous payments of capital or income to such
                  beneficiary/beneficiaries.


           8.1.2. any person, group or description of persons designated by the Trustees shall
                  henceforth be a beneficiary; PROVIDED that any addition of beneficiaries shall not
                  affect, alter or influence the provision already made for the use of capital or income.
           (... )


           10.      Change of trustees


           10.1     This Trust must have at least two Trustees or a trust company and a maximum of
                    five Trustees.


           10.2     Where more than one Trustee is appointed, all Trustees must act unanimously. The
                    Trustees shall, however, have the right to delegate all business transactions, the
                    exercise of powers of attorney and discretionary powers to one or more of their Co-
                    Trustees; provided that they consider such delegation to be advisable at their own
                    discretion.


           10.3.    A Trustee who wishes to resign and/or be removed from the trust relationship may
                    send a written notice to the Co-Trustees (if any), and to the person(s) authorized to
                    appoint new Trustees, and shall be dismissed one month after such notice has been
                    sent, or at an earlier date if the person(s) entitled to appoint new Trustees pursuant
                    to the provisions of this clause 10 give(s) its/their written consent, PROVIDED that
                    such dismissal shall not take effect until at least one Trustee is in place after the
                    dismissal.


           10.4     If a Trustee wishes to resign and be dismissed from all trust relationships, or refuses
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 16 of 71 Page ID #:304
    Translation from German to English                                                    page 15 of 35


                                                          Page 15



                   to act, or becomes incapable of acting, or ceases to be legally competent, or dies,
                   or if a company acting as a Trustee is dissolved, then


             10.4.1.   the protector or if he is deceased (or in case of a company, if the company is
                       being wound up) or if he is unable or unwilling to act;


             10.4.2.   the beneficiaries (other than charity organizations), if they have legal capacity
                       and have a majority vote, or if they are unable or unwilling to act;


             10.4.3.   the Trustees respectively in office or if there are no Trustees;


             10.4.4    the Liechtenstein Princely Court of Vaduz, by written instrument, appoint(s) one
                       or more persons, whether resident at the Trust's administrative seat or
                       elsewhere, to act as Trustees at the place of the deceased or dissolved Trustee
                       or of the Trustee who wishes to be dismissed, refuses to act or is incapable or
                       no longer legally competent to act, as stated above.


           10.5.   The person entitled to appoint new Trustees according to subparagraphs 10.4.1.
                   and 10.4.2. may appoint one or more persons as further Trustees in the same order
                   as described above until the maximum permissible number is reached.


           10.6.   A Trustee may reside anywhere in the world.


           10.7.   The person entitled to appoint additional Trustees may at any time and without
                   cause remove one or more Trustees by service of a notice in writing.


           11.     Power to Delegate


           3.11.1. [sic] A Trustee shall have the power (notwithstanding any statutory provisions to the
                   contrary), by a deed which may be revoked during the term of the Trust or which is
                   irrevocable, to delegate to a person the execution or exercise of all the fiduciary
                   powers and discretionary powers which are hereby conferred upon the Trustee or
                   by law.
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 17 of 71 Page ID #:305
    Translation from German to English                                                       page 16 of 35


                                                      Page 16

           12.      Power to Amend or to Revoke


           12.1     The Trustees may at any time, at their discretion, amend any of the provisions of
                    this deed, but the exercise of such power shall not have the effect of a revocation
                    of this Trust.


           13.      Other Powers


           13.1     The Trustees shall, in addition to and without prejudice to any statutory powers,
                    have the powers of attorney and immunities defined in the first Annex, provided that
                    the Trustees shall not exercise any of the powers in such a way as to conflict with
                    the provisions of this Trust that are in relation with the benefits.


           14.      The Protector


           3.14.1 [sic] The Protector may have its place of residence or, in the case of a company, its
                  registered office anywhere in the world.


           3.14.2 [sic] The First Protector is Ashot Egiazaryan.


           3.14.3 [sic] The Protector may delegate or transfer its powers, rights and/or duties for a
                   fixed period of time or permanently at any time by written deed to any person or
                   persons and on such terms and conditions as it deems appropriate, provided always
                   that such transfer shall not take effect until the Trustees have been notified thereof
                   in writing.


           14.3.1      If such delegation fails or there is no Protector or if a Protector dies (or, in the
                       case of a Company, is dissolved) or is unable or unwilling to act without having
                       validly delegated its powers, rights and/or duties, then


           14.3.1.1.      the beneficiaries (except in the case of charitable organisations), who have
                          legal capacity and majority voting rights or if they are incapable or unwilling
                          to act, appoint;


           14.3.1.2.      the Liechtenstein Princely Court in Vaduz appoints a Protector within 90 days.


           3.14.4. [sic]The written consent of the Protector shall be required for the exercise by the
                   Trustees of the powers and rights under clauses 2.4, 2.5.1, 3.5, 8, 11, 12, 16.2, 16.3
                   and clause 11 of the first Annex.
           (...)
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 18 of 71 Page ID #:306
    Translation from German to English                                                                 page 17 of 35


                                                            Page 17
            16.      Accountability and Information


            16.1     The Trustees3 shall keep full and accurate records of all transactions relating to the
                     Trust Assets.


            16.2     The records shall be available for inspection by the beneficiaries or their legal or
                     duly authorized representatives within a reasonable period of time. Notwithstanding
                     the foregoing, the Trustees are not required to inform a beneficiary of any other
                     beneficiary to whom they have transferred capital or income from the Trust Assets
                     or to whom they have made a payment from the capital or income of the Trust
                     Assets, nor are they required to state reasons for the exercise or non-exercise or
                     the manner in which they exercise their powers, rights and discretionary powers
                     under the Trust


            16.3     The Trustees may, at their own discretion, appoint a control authority under Art. 923
                     of the Persons’ and Companies’ Act (PGR), in which case the control authority shall
                     be the only person to receive the above-mentioned information.
            (... )


            THIRD ANNEX
            1.                Ashot Egiazaryan
            2. A person or persons respectively designated by the Trustees as further beneficiaries.
            (Enclosure A10)
            This trust agreement would be supplemented through the “Written Instrument” of 2 June
            2015, which was concluded between the Trustee CTX on the one hand and the Obligated
            Party in its capacity as Protector of the Alpha Trust and signed by the Obligated Party.
            Among other things, it has the following contents:


            (1)      In exercise of the powers set forth in clause 12 of the principal deed, the Trustee
                     hereby amends the following Articles of the principal deed:


            (A)      Article 14.4 now reads as follows: “The prior written consent of the Protector shall
                     be required when the Trustees exercise their powers and rights under clauses 2.4,




    3
      Translator’s note: Due to a spelling error in the German text, it says “De Treuhänder führen”; since the verb is
    in plural, it probably should say “Die Treuhänder führen”.
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 19 of 71 Page ID #:307
    Translation from German to English                                                      page 18 of 35


                                                         Page 18
                   2.5.1, 3, 5, 8, 11, 12, 16.2, 16.3 and the powers set forth in the First Annex.”
           (B)     In Article 14, the following clause is added:
                   "14.05. The Protector has the power to dismiss and appoint Trustees by written
                   instructions."
                   [Enclosure A11]
           The Letter of Wishes of 27 May 2015 signed by the Obligated Party has the following
           contents:
           LETTER OF WISHES OF MR. ASHOT EGIAZARYAN
           To:     The Trustees of the ALPHA TRUST, established on 27 May 2015
           1.      You are the Trustees of the ALPHA Trust, established on 27 May 2015.
           2       I am writing this Letter of Wishes to inform you of my wishes regarding the
                   administration of the Trust Assets both during my lifetime and also after my death.
                   With regard to the ALPHA Trust, this is my first Letter of Wishes. I reserve the right
                   to revoke or amend the wishes at any time. The information contained herein does
                   not release you from the need to seek the consent of the Protector whenever
                   required according to the Trust Deed.
                   It is my wish that you include me in the circle of possible beneficiaries of the Trust
                   and that you provide me with income and capital respectively upon my request.


                   Furthermore, it is my wish that you accept
                            into the circle of possible beneficiaries of the Trust.


           4.      For the time after my death, my wishes are the following:


           A.      Should there be an outstanding balance which I owe from the time before
                   establishment of the Trust and which can be legally determined to be owed to
                   ____________ and to___________. it is my wish that you will first settle this before
                   the discretionary beneficiaries benefit from the Trust Assets.


           B.      The Trust Assets are to be held in favour of ______________________.


           4. [sic] I am aware that you are not legally bound to comply with my wishes as set out
                    above, but I hope that you will take my wishes into account when exercising your
                    power of discretion in the framework of the trust relationship.
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 20 of 71 Page ID #:308
    Translation from German to English                                                    page 19 of 35


                                                    Page 19
           3 July 2015
           (Enclosure H)


           In an e-mail dated 1 July 2015, Nikolaus Wilhelm had sent the (new) draft of the Letter of
           Wishes to the Obligated Party, stating the following:


           "Enclosed you will find a new draft for your Letter of Wishes.
           As it is now drafted, you are the primary beneficiary of the Trust. This means that you will
           have access to the trust funds during your lifetime. If you have a creditor and want to pay,
           you can apply for a distribution to yourself so that you can pay the creditor. You don't have
           to name the creditors in the Letter of Wishes."


                                                                                         (Enclosure G)


           In the internal form of the Third-Party Debtor, which has been countersigned by the
           Obligated Party, concerning the mandate "The Alpha Trust" (form "Discretionary Trust"),
           the Obligated Party is indicated under point IV. (“Information on curators/protectors and
           persons entitled to give instructions").


                                                                                          (Enclosure I)”
    8.3.   From a legal point of view, the court of first instance held that the realization
           of the rights already seized in the sense of Art. 244 of the Enforcement Act
           (EO) required a two-stage procedure. In the present case, therefore, the
           realization had to take place - as applied for - by authorizing the Enforcing
           Party to assert the sized rights on behalf of the Obligated Party and to
           perform the necessary legal acts on behalf of the Obligated Party. In doing
           so, the court needed not, in principle, enumerate individual legal acts that
           may be taken into consideration. It was sufficient if - as applied for in the
           present case - the enforcing creditor – indicating the seized proprietary right
           - was authorized to exercise the rights to which the Obligated Party was
           entitled or, respectively, to carry out the necessary acts regarding the
           consolidated rights on behalf of the Obligated Party that were seized with
           the enforcement authorization in question. In the present case, pursuant to
           Art. 244 para. 2 of the Enforcement Act (EO), the
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 21 of 71 Page ID #:309
    Translation from German to English                                        page 20 of 35


                                          Page 20
           Enforcing Party had applied for the enforcement on the assets used in the
           manner of para. 2 leg.cit.). The application for realization was therefore to
           be completely granted in full. All of the potestative rights and legal acts of
           the Obligated Party specified by the Enforcing Party, which the Enforcing
           Party was to be authorized to exercise, could all be transferred and were at
           least indirectly relevant in terms of assets under property law. The exercise
           of the individual rights mentioned in the award was in any case suitable for
           realizing realizable assets: By means of the authorization, the Enforcing
           Party might on the one hand, instead of the Obligated Party vis-à-vis the
           Alpha Trust, request the removal of the previous trustee of the Alpha Trust
           (CTX) and the appointment of a person designated by the Enforcing Party
           as trustee of the Alpha Trust and on the other hand then request a
           distribution – the distribution of the amount owed - from the trustee of the
           Alpha Trust (designated by the Enforcing Party) to the Obligated Party to a
           paying agent to be designated by the Enforcing Party. Furthermore, the
           Enforcing Party may instead of the Obligated Party (in its position as
           protector and beneficiary) agree to this distribution and its execution. Also
           the alternative applied for by the Enforcing Party in eventu, namely to
           authorize the Enforcing Party - on the basis of the Letter of Wishes - to
           request and approve a distribution directly to the beneficiary, undoubtedly
           constituted a right of asset value, especially since the Enforcing Party had
           access to this distribution under Art. 244 para. 2 of the Enforcement Act
           (EO). Finally, the exercise of the rights under the Letter of Wishes was also
           realizable and enabled the Enforcing Party to access realizable assets.


           The objections of the Obligated Party and the Third-Party Debtor would to a
           large extent repeat the pleadings set out in the writs of legal remedies, which
           was of no longer relevance in the present realization proceedings and
           regarding which the Supreme Court and the Constitutional Court had
           already made a number of final and conclusive
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 22 of 71 Page ID #:310
    Translation from German to English                                        page 21 of 35


                                              Page 21
           statements regarding which they had already made a final decision, so that
           there was no need to go into it further.


           The application for realization had been filed in good time, was sufficiently
           substantiated and was undoubtedly admissible.


           The seized consolidated rights were realizable, as also were the individual
           potestative rights and acts to which the Enforcing Party was to be
           authorized. Even an actual discretionary benefit would not prevent the
           realization of the seized rights, as the Supreme Court had also already
           pointed out.


           If the Trust Deed and the Letter of Wishes were read in conjunction, one
           could arrive at no other conclusion than that the Obligated Party wanted to
           secure control of the Trust Assets.


           To the extent that the Obligated Party referred to the "principle of
           proportionality" (Verhältnismässigkeitsprinzip), reference had to be made to
           Article 9 of the Enforcement Act (EO), where this principle had become the
           wording of the law. Accordingly, the simultaneous use of several means of
           enforcement was permitted.


           In the case of Art. 242 para. 2 of the Enforcement Act (EO), the law only
           provided for an interrogation, but not for an oral hearing. The court had
           ordered the interrogation in writing and the Obligated Party had also
           submitted a written statement in accordance with the court order and was
           thus to be considered as “interrogated” in the sense of Art. 242 para. 2 in
           conjunction with Art. 34 of the Enforcement Act (EO).


    9.     A recourse is lodged by the Obligated Party against this decision within the
           time limit applying to set the order aside on the grounds of invalidity due to
           lack of national jurisdiction and to declare the proceedings null and void, or,
           if necessary, to amend the contested order in such a way that the
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 23 of 71 Page ID #:311
    Translation from German to English                                         page 22 of 35


                                              Page 22


           application of the Enforcing Party of 24-07-2017 is rejected in its entirety; in
           eventu, an application for setting aside is filed.


    10.    In its response to the recourse (“Rekursbeantwortung”), which was also
           submitted in due time, the Enforcing Party requests the recourse of the
           Obligated Party to be disallowed.


    11.    The recourse is not justified.


    12.    The grounds of recourse brought forward are incorrect legal assessment,
           defectiveness of the proceedings and nullity.


    13.    In his objection on a point of law (“Rechtsrüge”), the Appellant submits, in
           summary, that the contested order covered rights of third parties, namely of
           the trustee which is why the decision was therefore unlawful; that the rights
           covered by the order, in so far as they were vested in the Obligated Party,
           could not be realized; that, as a result, reach-through liability
           (“Haftungsdurchgriff”) was asserted against a third party not involved in the
           enforcement proceedings without giving that third party the opportunity to
           defend itself in ordinary civil proceedings and, finally, that the contested
           order was grossly excessive and thus disproportionate.


    13.1 Before going into the details of the case, it should be noted that the
         authorization of enforcement, which ordered the seizure of the consolidated
         rights of the Obligated Party as settlor, protector and beneficiary of the Alpha
         Trust, has become legally binding, so that at this stage of the proceedings
         only the question of the enforceability of the seized rights is of importance
         and must therefore be dealt with.
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 24 of 71 Page ID #:312
    Translation from German to English                                                 page 23 of 35


                                               Page 23
           Article 242 et seqq. of the Enforcement Act (EO) regulates the enforcement on
           property rights which are not part of the claims. In these cases, the court has, upon
           application of the creditor enforcing the claim, to issue an order to the Obligated
           Party to refrain from any disposal of the right (seizure). Pursuant to Art. 242 para.
           2 of the Enforcement Act (EO), the manner in which the right is realized is to be
           determined by the court upon application of the creditor enforcing the claim after
           having heard the Obligated Party and all creditors in whose favour the seizure was
           effected. These provisions in the Enforcement Act (EO) (Art. 242 et seqq of the
           Enforcement Act, EO) correspond to the Austrian model for legal reception in
           sections 331 et seqq of the Austrian Enforcement Act. Austrian literature and
           judicature can therefore be used to assess the legal issues in question.


           According to Austrian case law (3 Ob 177/10s with further sources), indirect
           realizability is sufficient for the suitability of an object of enforcement under sections
           331 et seqq of the Austrian Enforcement Act (Art. 242 et seqq of the Enforcement
           Act; EO). For those cases in which the seized property right itself does not yet
           represent an asset, sec. 333 of the Austrian Enforcement Act (Art. 244 of the
           Enforcement Act, EO) regulates a two-stage realization procedure. Thereby, the
           rights of the enforcing creditor are determined by the extent of the rights of the
           Obligated Party and are identical with them. The Enforcing Party must be granted
           the judicial authorization to exercise the rights of the Obligated Party instead of the
           Obligated Party in order to be able to draw on conceivable proceeds.


           The Princely Supreme Court has already commented on the seizure of the
           Obligated Party's consolidated rights and the lack of specification of the rights by
           the Enforcing Party, as claimed by the Appellant in this context, in its decision of
           07-09-2018 (point 7.4.6) and summarised the situation regarding indirect
           realizability:


           The realization acts mentioned by the law in Art. 243 et seqq of the Enforcement
           Act (EO) do not have to be described in detail in the application for enforcement.
           For a seizure under the provisions of Art. 242 of the Enforcement Act (EO), it is
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 25 of 71 Page ID #:313
    Translation from German to English                                                page 24 of 35


                                                  Page 24
           sufficient if the seized consolidated right in turn allows access to a realizable asset.
           The application is only to be dismissed if the non-realizability of the right is obvious
           from the file.


           The Princely Supreme Court did not assume such a non-realizability in this case
           and explained in the grounds that the enforcing creditor had demonstrated in detail
           that a realizable asset can be seized or, respectively, realized by means of the
           consolidated right to be seized and that there was indeed no reason to assume an
           "obvious" non-realizability. Solely due to the legal position of the Obligated Party
           as settlor asserted by the Enforcing Party the possibility of the Obligated Party to
           create claims with asset value against the trustee is given according to general
           principles. The enforcement pursuant to Art. 242 of the Austrian Enforcement Act
           (EO) did not require the seizing right to be directly realized, but "indirect
           realizability" was sufficient. In the present case - according to the Supreme Court -
           it was only a matter of the Enforcing Party being able to exercise the individual
           rights contained in the consolidated rights instead of the Obligated Party. It was not
           apparent what obstacles under enforcement law should prevent this. Apart from
           this, an enforcement on other property rights did not involve a transfer of the
           potestative rights to third parties, but it was rather about the judicial authorization
           of the enforcing creditor to exercise the rights of the Obligated Party in the
           enforcement proceedings in place of the Obligated Party in order to be able to use
           the proceeds from the individual right to be liquidated, even if only indirectly (point
           7.5.4 of the quoted decision of the Princely Supreme Court).
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 26 of 71 Page ID #:314
    Translation from German to English                                                 page 25 of 35


                                                   Page 25


           13.2    Regarding the details of the statements made in the recourse on points of
                   law (“Rechtsrüge”).


           13.2.1 The Appellant brings forward that the rights of third parties - and not those
                  of the Obligated Party - were being realized.


                   In this respect, reference can be made in advance and once again to the
                   statements made by the Princely Supreme Court in its decision of 07-09-
                   2018, according to which the seizure of the consolidated rights to which the
                   Obligated Party is entitled as settlor, protector and beneficiary – insofar as
                   a lacking realizability of an individual application for realization does not turn
                   out (in which case the realization proceedings would have to be
                   discontinued) - is given. In its decision of 29-10-2019, the Constitutional
                   Court also affirmed the seizability of the consolidated rights to which the
                   Obligated Party is entitled and took the view that these would be seizable
                   and realizable rights of third parties.


                   In the recourse, the following "rights" mentioned in the order are listed, which
                   in the opinion of the Obligated Party would not be its rights but the rights of
                   third parties:


                   -   the trustee's right to terminate the Alpha Trust
                   -   right of the trustee to appoint the beneficiaries of the Alpha Trust
                   -   the the trustee's right to amend the Alpha Trust's trust deeds
                   -   the trustee's right to delegate all the trustee's rights, including his/her
                       discretionary powers; and
                   -   the right of the trustee to exercise all the rights set out in the First
                       Schedule of the Declaration of Trust
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 27 of 71 Page ID #:315
    Translation from German to English                                              page 26 of 35


                                                 Page 26
           In this context, it should be noted that according to the content of the Trust
           Agreement of the Alpha Trust dated 27-05-2015 and the supplement thereto of 02-
           06-2015 the consent of the Protector - the Obligated Party- to exercise the powers
           and rights of the Trustee in accordance with the individually listed clauses of the
           Trust Agreement is expressly required. Thus, the Trust Agreement mentions the
           termination of the trust relationship (clause 3), the power to add and exclude
           beneficiaries (clause 8), the power to delegate (clause 11) as well as the power to
           amend or revoke the Trust Agreement (clause 12). In the supplement to the Trust
           Agreement of 02-06-2015, the clause was added that the Protector also has the
           power to dismiss and appoint trustees by written instructions.


           There can therefore be no doubt that the Obligated Party has the dominant role in
           the Alpha Trust and that he has at least indirect access to the realization of the
           assets of the Alpha Trust.


           The rights to which the Obligated Party is entitled do not have to be directly
           realizable. He only has to be given access to realizable assets, such as the rights
           set out in the law, for example, namely to request the division or the initiation of
           repartition proceedings, to give notice of termination and to make the declarations
           otherwise required for the exercise and utilization of the seized right effectively on
           behalf of the Obligated Party.


           The rights covered by the application for realization of the Enforcing Party, in
           respect of which the court of first instance has approved the realization and granted
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 28 of 71 Page ID #:316
    Translation from German to English                                              page 27 of 35


                                                 Page 27
                   a corresponding authorization to assert same, are those which - at least
                   indirectly - the Obligated Party is entitled to, so that the objection in this
                   respect that these would be unseizable and non-realizable rights of third
                   parties is not justified.


                   Since the rights referred to in the award of the contested decision are
                   ("in particular")- at least indirectly - rights of the Obligated Party as
                   protector, the mention of them in the award of the order is not
                   unlawful.


    13.2.2.        Furthermore, the Appellant brings forward - as already in the seizure
                   proceedings - that there is a lack of realizability of the (already legally
                   binding) seized rights.


                   With regard to the realizability of rights and in order to avoid
                   unnecessary repetitions, reference can be made for the time being to
                   the already cited remarks of the Princely Supreme Court in its
                   decision of 07-09-2018 under point 7.5., which in principle are also
                   shared by the Constitutional Court in its judgements of 29-10-2019
                   (ref. no. ON 94 and 95).


                   In addition, the following is to be noted:


                   First of all, it must be assumed that it was not the seizure of individual
                   potestative rights of the Obligated Party that was approved, but the
                   seizure of the consolidated rights to which the Obligated Party is
                   entitled as settlor, protector and beneficiary of the Alpha Trust. The
                   individual rights listed by way of example in the now contested order
                   correspond exactly to those which were also listed ("in particular") in
                   the legally binding seizure of the consolidated rights. When assessing
                   the realizability of the rights in the decision of 07-09-2018, which has
                   already been cited several times, the Princely Supreme Court did not
                   conclude - based on the situation of the file – that unrealizability was
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 29 of 71 Page ID #:317
    Translation from German to English                                            page 28 of 35


                                                    Page 28
                   given, but rather affirmed at least the indirect realizability of the seized
                   rights.


                   The fact that the circumstances had changed in the meantime in such
                   a way that the rights listed in the order, which the Enforcing Party was
                   now authorised to realize instead of the Obligated Party, would no
                   longer be realizable, is not clear to the Court of recourse
                   (“Rekursgericht”) and is not shown in the recourse.


                   The realization of property rights within the meaning of Art. 242 et
                   seqq of the Enforcement Act (EO) may be impossible for legal
                   reasons, for example because the rights are strictly personal and
                   could therefore not be transferred to another party. But even if the
                   right as such could not be transferred, seizure is admissible if
                   exercising the right can at least be transferred (cf. 3 Ob 16/06h).


                   In the present case, the Court of recourse is unable to see what
                   obstacle would exist against the requested enforcement in the
                   consolidated rights of the Obligated Party.


                   The question whether the consolidated rights of the Obligated Party
                   as settlor are realizable, which probably could be assumed in view of
                   the ascertained Letters of Wishes (LOW) of 27-05-2015 of the
                   Obligated Party, is not decisive, as the rights of the Obligated Party
                   as protector - as already described above - constitute (at least
                   indirectly) realizable rights. These rights to which the Obligated Party
                   as protector is entitled have already been listed. As already stated by
                   the Princely Supreme Court under point 7.4.3 in its order of 07-09-
                   2018, in the absence of a corresponding prohibition in the trust deed,
                   the Obligated Party is even entitled to appoint himself as a trustee,
                   which would also be legally permissible.
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 30 of 71 Page ID #:318
    Translation from German to English                                           page 29 of 35


                                           Page 29
    Overall, the rights of the Obligated Party in its capacity as protector, which are
    listed by way of example, are in any case realisable assets in their entirety, so that
    the relevant objections in the recourse are no longer valid.


    The reference to Art 918 of the Persons’ and Companies’ Act (Personen- und
    Gesellschaftsrecht (PGR)) is in any case meaningless in this respect, as this
    provision only regulates the duties (and rights) of the settlor, but does not restrict
    any powers of the protector.


    In this context, it should be noted that - as admitted in the recourse itself - the right
    of the Obligated Party as protector to appoint and remove the trustees is not bound
    to any preconditions, so that this alone allows indirect access to assets of the Alpha
    Trust and the seized rights can be realised.


    With regard to the rights of the Obligated Party as beneficiary of the Alpha Trust,
    the court of first instance correctly points out that the Princely Supreme Court has
    already ruled that the Obligated Party can obtain realisable pecuniary claims on
    the basis of his consolidated rights by amending the trust deed. In this context, it
    should also not be overlooked that the (then) trustee of the Alpha Trust pointed out
    in his e-mail of 01-07-2015 that the Obligated Party as beneficiary will have access
    to the trust fund during his lifetime, so that the status of the Obligated Party as
    beneficiary also constitutes an indirectly realisable asset and the objections raised
    hereto in the recourse concerning this matter must be denied as being justified.


    In summary, it must therefore be held that the Enforcing Party has an interest in
    the authorisation applied for and granted by the court of first instance in the
    contested order with regard to the dominant role in the Alpha Trust which the
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 31 of 71 Page ID #:319
    Translation from German to English                                          page 30 of 35


                                           Page 30
           Obligated Party is entitled to play and which enables it at least to have
           indirect access to the assets of that trust, so that the objection of the lack of
           realisability of the rights is not justified.


           The objection on the point of law must therefore remain unsuccessful.


    14.     The alleged procedural deficiency (“Verfahrensmangel”) is also not given.


    According to sec. 428 of the Code of Civil Procedure (Zivilprozessordnung, ZPO)
    in conjunction with Art. 51 of the Enforcement Act (EO), decisions on conflicting
    applications - such as here - must be justified. In this case, the applications on
    which a decision is made in the order and the facts of the case, if not both can be
    taken from the simultaneously communicated written pleadings or from the copy
    of the minutes, must be included in the grounds to the extent necessary for
    understanding of the award or the order (se. 428 para. 2 of the Code of Civil
    Procedure (ZPO)). A statement of grounds can only fulfil its purpose if it discloses
    and makes comprehensible considerations which have led the judge to regard
    certain (disputed) facts as established or, respectively, to answer the relevant
    questions of law in one direction or the other. Only if the bases for the decision
    remain unclear, there is a deficiency of reasoning (“Begründungsmangel”) and
    thus usually a considerable procedural deficiency. In the present case, the judge
    of first instance has expressed in a sufficiently clear way the legal basis on which
    he arrived at the decision granting the application.
    Apart from the fact that the reference in the order to a legal question already dealt
    with in the proceedings also constitutes a statement of grounds and the appellant
    does not show why a reliable review of the contested decision should not be
    possible - which is a prerequisite for the assumption that there is a deficiency of
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 32 of 71 Page ID #:320
    Translation from German to English                                            page 31 of 35


                                             Page 31
           reasoning - the judge of first instance also gives sufficient reasons in legal
           terms for the facts he established; this also applies to the realisation of the
           property rights of the Obligated Party.


           The contested decision or, respectively, the preceding proceedings do not
           suffer from a procedural deficiency.


    15.    There is also no nullity given.
           Pursuant to sec. 50 of Law on Jurisdictions (Jurisdiktionsnorm; JN), an
           application for enforcement can be filed to the Princely Court, among other
           things, against persons, who are not resident on the national territory, on
           account of pecuniary claims if the assets of this party are located in the
           national territory. In the case of claims, the residence (“Wohnsitz”) of the
           third-party debtor is deemed to be the place where the assets are located.


           The Enforcing Party shall only be required to assert the claim against the
           Obligated Party, which it intends to claim by way of third-party-prohibition
           (“Drittverbot”), and to provide the information required to individualise this
           claim. Whether and to what extent such a claim exists at all is not to be
           assessed when the enforcement is granted. Only if the lack of existence of
           the alleged legal relationship can be deduced from the application and thus
           the non-existence of the alleged claim is obvious, the application for
           enforcement must be dismissed (LES 2010, 70). It is irrelevant whether the
           third-party debtor denies such a claim, especially since the third-party
           prohibition is void anyway if the underlying basis of the claim alleged by the
           Enforcing Party does not exist (LES 1998, 166). Since the third-party
           debtor's registered office is on the national territory, jurisdiction for the third-
           party action (“Drittschuldnerklage”) is given, so that domestic jurisdiction for
           the requested enforcement is thus already given. In addition, the Enforcing
           Party has made a specific pleading concerning the legal position of the
           Obligated Party in relation to the third-party debtor and has also certified the
           latter's function in relation to the Alpha Trust, so that the court
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 33 of 71 Page ID #:321
    Translation from German to English                                       page 32 of 35


                                             Page 32
           of first instance was right to assume jurisdiction on the basis of section 50
           of Law on Jurisdictions (Jurisdiktionsnorm; JN).


           Given the jurisdiction of the Princely Court and domestic jurisdiction, there
           is consequently no nullity.


    16 .   As regards the objection of "inadmissible reach-through liability"
           (“Haftungsdurchgriff”), the Appellant fails to recognise that the catch-all
           circumstance of the enforcement in other property rights pursuant to Art 242
           et seqq of the Enforcement Act (EO) is intended to ensure that all imaginable
           assets of the Obligated Party can be seized for enforcement. The
           interpretation of these legal provisions has to be governed by this purpose
           of the law. Consequently, it is sufficient that the seized property rights can
           be realized indirectly. In the context of the seizure of consolidated rights -
           as here - it is not necessary that the exercise of individual powers of the
           Obligated Party directly makes an asset realizable, as long as and to the
           extent that the concrete exercise is aimed at subjecting assets of the
           Obligated Party to enforcement. As has already been explained, the
           individual rights covered by the contested order which flow from the
           consolidated right of the Obligated Party are realisable and have asset value
           - at least directly.


           It is subject to an enforcement of claims, but also to an enforcement in other
           assets within the meaning of Art. 242 et seqq of the Enforcement Act (EO),
           that the enforcement proceedings are carried out without involving the third-
           party debtor in an adversarial manner. On the one hand, the third-party
           debtor has the right to objection proceedings (“Widerspruchsverfahren”)
           within the meaning of Art. 20 of the Enforcement Act (EO), on the other
           hand, the enforcement would be in vain anyway if the seized right is not due
           to the Obligated party, which would make a third-party action against
           enforcement (“Widerspruchsklage”) superfluous. In principle, only claims or,
           respectively, rights to
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 34 of 71 Page ID #:322
    Translation from German to English                                          page 33 of 35


                                              Page 33


           which the Obligated Party is entitled can be seized. The Enforcing Party has
           been expressly authorised to assert the rights instead of the Obligated Party,
           i.e. only rights that are actually due to the Obligated Party can be asserted.
           An inadmissible reach-through liability in the enforcement proceedings is
           therefore not given.


    17.    As regards the alleged disproportionate nature of the enforcement, it should
           be pointed out in advance that the seizure of the consolidated rights of the
           Obligated Party as trustee, protector and beneficiary of the Alpha Trust was
           not called into question during the authorisation procedure. The principle of
           proportionality states that the measure chosen is appropriate to achieve the
           objective pursued. That and why this should not be the case cannot be
           demonstrated by the Appellant. In compliance with the principle of
           proportionality of the means to the desired success, it cannot be spoken of
           a disproportionate nature of the means of enforcement used in the case of
           an enforceable claim totalling CHF 91,595,445.97, even though in
           proceedings 08 EX.2016.839 claims of the Enforcing Party against the
           Obligated Party were subject to enforcement.


           Consequently, the contested decision does not suffer from any infringement
           of the principle of proportionality, which is also applicable in principle to the
           Enforcement Act.


    18.    In summary, it must therefore be held that the Enforcing Party was
           legitimately granted the realization of the consolidated rights of the
           Obligated Party as settlor, protector and beneficiary of the Alpha Trust and
           that it was granted the appropriate authorisations. The contested decision is
           therefore unobjectionable and, consequently, the recourse of the Obligated
           Party is not justified.
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 35 of 71 Page ID #:323
    Translation from German to English                                            page 34 of 35


                                               Page 34
    15.    The costs of the response to the recourse, which were duly recorded in the
           recourse proceedings by the Enforcing Party as being the winning party,
           must be determined as further enforcement costs in the amount recorded.


            PRINCELY COURT OF APPEAL (FÜRSTLICHES OBERGERICHT), 1st
                                    senate
                                            Vaduz, on 15-09-2020
                                             The presiding judge
                                         Dr. Wilhelm Ungerank, LL.M.


                                                       For the correctness of the execution.
                                                                       [Signature: Marte Eva]
                                                                                  Eva Marte
           [Seal: PRINCELY COURT OF APPEAL; National Emblem]
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 36 of 71 Page ID #:324
    Translation from German to English                                                                  page 35 of 35


                                                                Page 35
    Legal Remedies


    Against this decision, no legal remedy can be filed.




     In my capacity as a translator for the English and French language, duly appointed,
                                                                                                XjW®
     commissioned and sworn in by the President of the Regional Court of Innsbruck,
     Austria, as well as in my capacity as interpreter and translator accredited before the
     Liechtenstein courts and authorities, I hereby certify that the foregoing is a true and
     complete English translation of the copy submitted to me in the German language and
     was established to my best knowledge and belief. IN WITNESS WHEREOF I have
     hereunder set my hand and seal

     Innsbruck, on 07-10-2020                                                                  <e 20 innsW 3*'
                                                                                                 °        '*
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page v37 of\ 71~3Page
                                                                          AQID  Tr ^\ 2
                                                                               #:325
                                                                             . 2020                                   mV
                                                                                        Advocatur

                                          FIJRSTENTUM LIECHTENSTEIN                              3 0. Sep. 2020
                                               FORST LICHES                                 Seeger, Frick & Partner
                                          OBERGERICHT
                                                                           Aktenzeichen bitte immer anfuhren
                                                                                        08 EX.2016.5802
                                                                                                ON 143

                                         BESCHLUSS
      Das Furstliche Obergericht, 1 . Senat, hat durch den vorsitzenden Richter
        .
      Dr Wilhelm Ungerank LL.M. sowie den stv. Beisitzer Dr. Heinz Bildstein und
      die Oberrichterin Mag. Linn Berger als weitere Mitglieder des Senates in
      der

                                         Exekutionssache
      Betreibende Partei:                Vitaly   Ivanovich Smagin, REDACTED
                                                              Moskau
                                         vertreten durch Advocatur Seeger, Frick &
                                         Partner AG, Landstrasse 81, 9494 Schaan

      Verpflichtete Partei:          Ashot    YEGIAZARYAN, REDACTED
                                     Beverly Hills, USA 90201 California

                                     vertreten    durch       Schurti      Partners,
                                     Rechtsanwalte AG, Zollstrasse 2, 9490 Vaduz

      Drittschuldnerin:              CTX Treuhand AG als Treuhanderin des Alpha
                                     Trust, vertreten durch Wilhelm & Buchel, 9490
                                     Vaduz

     wegen:                          Exekution nach Art. 241 EO
                                     ( StW: CHF 91 ‘ 605 ‘ 445.97)

     infolge Rekurses der verpflichteten Partei vom 23.03.2020 (ON 117) gegen
     den Beschluss des FOrstlichen Landgerichtes vom 02.03.2020 (ON 109) in
     nicht-offentlicher Sitzung am 15.09.2020 (Telefonkonferenz und E-Mail-
     Korrespondenz gemass Art. 6 Covid-19-VJBG) im Beisein der
     SchriftfOhrerin Eva Marte


                                          beschlossen:




            SPANIAGASSE 1   9490 VADUZ    TELEFON +423 - 236 61 11   •   TELEFAX +423   - 236   65 39
    Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 38 of 71 Page ID #:326
                                                         2

t




                        Dem Rekurs wird nicht Folge gegeben.


                        Die Kosten fur die Rekursbeantwortung werden mit
                        CHF 83 * 160.00 als weitere Exekutionskosten bestimmt.




                                              Beqrundunq:

          i.     Mit Beschluss vom 21.11.2016 hat das Erstgericht der
                 betreibenden Partei aufgrund des vollstreckbaren Schiedsspruchs
                 des London Court of International Arbitration ( LCIA) vom
                 11.11.2014 wider die verpflichtete Partei zur Hereinbringung der
                 vollstreckbaren Forderung von a. USD 72'2243'000.00 ( an
                 Hauptsache) , b. USD 6'899' 701.32 ( an kapitalisierten Zinsen ) , c.
                 GBP 2' 776' 473.68 und USD 672'354.08 und RUB 2'958'750 .00 (an
                 Kosten), d. weiteren Zinsen in Hohe eines vierteljahrlich
                 aufgezinsten Jahreszinssatzes von 8 % aus USD 72' 243'000.00 und
                 USD 6'899'701.32 seit 11.11.2014 sowie e. der mit CHF 63'880.00
                 bestimmten Kosten des Exekutionsantrages die Exekution bewilligt
                 durch:

                 „ 1.     Pfanduna der der verpflichteten Partei als Treugeber, Protektor und
                          Begunstigter des Alpha Trusts (FL-0002.510.771 - 1 ) , c / o Dr.iur. Thomas
                          Wilhelm, Lova Center, 9490 Vaduz, gegenuber der


                          CTX Treuhand Aktiengesellschaft als Treuhanderin des Alpha Trust (FL-
                                                  .
                          0002-510.771-1 ), c /o Dr iur. Thomas Wilhelm, Lova Center, FL- 9490 Vaduz,


                          zustehenden Gesamtrechte, insbesondere das Recht zum Erhalt von
                          Zahlungen und Zuwendungen aller Art aus dem Treugut, das Recht zur
                          Bestellung und Abberufung der Treuhander des Alpha Trusts ( Art. (2)
                          Written Instrument vom 2. Juni 2015), das Recht des Treuhanders zur
                                                                                          .
                          Beendigung des Trusts ( Art. 3, 14.3 Declaration of Trust i.V.m Art. ( 1 ) und
                          (2) des Written Instrument), das Recht des Treuhanders zur Bestellung der
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 39 of 71 Page ID #:327
                                                3




                  BegOnstigten des Alpha Trusts [ Art. 8, 14.3 Declaration of Trust i.V.m. Art.
                  ( 1 ) und (2) des Written Instrument ) , das Recht des Treuhanders zur
                  Anderung der Treuhandurkunden des                     Alpha Trusts ( Art. 12, 14.3
                  Declaration of Trust i.V.m. Art. ( 1 ) und ( 2) des Written Instrument) , das
                  Recht   des    Treuhanders    zur         Delegation         samtlicher   Rechte    des
                  Treuhanders einschliesslich seiner Ermessensbefugnisse ( Art. 11, 14.3
                  Declaration of Trust i.V.m. Art. ( 1 ) und ( 2) des Written Instrument) , das
                  Recht des Treuhanders zur Ausubung samtlicher der im First Schedule des
                  Declaration of Trust festgelegten Rechte ( Art. 11, 14.3 Declaration of Trust
                  i.V.m. Art. ( 1 ) und (2) des Written Instrument) und den Rechten als
                  Vermogensverwalter des Trusts (Minutes of a Meeting of the Directors of
                  CTX Treuhand AG vom 3. Juni 2015).


             2.   An die verpflichtete Partei Ashot YEGIAZARYAN wird das Gebot erlassen,
                  sich jeder VerfOgung uber die oben ( 1 .) bezeichneten Rechte zu
                  enthalten.


             3.   An die CTX Treuhand Aktiengesellschaft als Treuhanderin des Alpha Trust
                  ( FL-0002-510.771-1) , c / o Dr.iur. Thomas Wilhelm, Lova Center, FL-9490
                  Vaduz, wird das Verbot erlassen, aus diesen Anspruchen Oder unter
                  Ausubung      dieser Rechte       ( 1.)     an die      verpflichtete Partei       Ashot
                  YEGIAZARYAN und/oder einen Dritten zu leisten, insbesondere Weisungen
                  durch die verpflichtete Partei Ashot YEGIAZARYAN zu befolgen und / oder
                  Zustimmungen durch die verpflichtete Partei Ashot YEGIAZARYAN zu
                  akzeptieren und ihren Entscheidungen zugrunde zu legen.


             4.   Ausgenommen von dieser Exekutionsbewilligung sind die durch die
                  Forderungsxekutionsbewilligung des Furstlichen Landgerichtes vom 24.
                  Februar 2016, 08 EX.2016.839, ON 4, bereits gepfandeten Forderungen,
                  namlich die der verpflichteten Partei aufgrund seiner Rechtstellung als
                  wirtschaftlich Berechtigter, Treugeber, BegOnstigter und Auftraggeber
                  des Alpha Trusts oder anderer Treuhand-verhaltnisse gegen die
                  Drittschuldner (i) CTX Treuhand AG als Treuhdnderin des Alpha Trust, (ii)
                  Dr.   Thomas     Wilhelm     und          (iii)   Nikolaus     Wilhelm    zustehenden
                  Geldforderungen und Ruckzahlungsanspruche."
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 40 of 71 Page ID #:328
                                         4




      2.     Den gegen diesen Beschluss von der verpflichteten Partei und
             der Drittschuldnerin erhobenen Rekursen hat das Furstliche
             Obergericht mit Beschluss vom 03.08.2017 Folge gegeben und die
             angefochtene Entscheidung dahin abgeandert, dass die
             Exekutionsantrage abgewiesen wurden.

      3.     Gegen diesen Beschluss erhob die betreibende Partei einen
             Revisionsrekurs, dem der FOrstliche Oberste Gerichtshof mit
             Beschluss vom 07.09.2018 Folge gab und den Beschluss des
             Furstlichen Landgerichts wieder herstellte.

      4.     Dagegen haben die verpflichtete Partei und die Drittschuldnerin
             Individualbeschwerde an den Staatsgerichtshof erhoben. Mit
             Urteilen vom 29.10.2019 hat der Staatsgerichtshof den
             Individualbeschwerden keine Folge gegeben.

      5.     Mit Schriftsatz vom 24.07.2017, konkretisiert mit jenem vom
             11.02.2020, hat die betreibende Partei einen Verwertungsantrag
             gestellt und zur Begrundung zusammengefasst vorgebracht, dass
             es bei der gegenstandlichen Exekution darum gehen wurde, dass
             Vermogen aus dem Alpha Trust herauszulosen, wo dann die
             betreibende Partei auf dieses Vermogen exekutiv zugreifen
             konne. Nach Art. 244 Abs. 1 EO sei der betreibende Glaubiger zu
             ermachtigen, die erforderlichen Rechtshandlungen namens des
             Verpflichteten vorzunehmen. Nicht erforderlich sei, dass die
             Ausubung einzelner Befugnisse des Verpflichteten unmittelbar
             einen Vermogenswert nutzbar mache, so lange und insoweit die
             konkrete AusObung - wenn auch indirekt - darauf gerichtet sei,
             Vermogen      des    Verpflichteten  der    Zwangsvollstreckung
             zuzufuhren.

             Als mogliche Verwertungsart sei die betreibende Partei
             insbesondere zu ermachtigen, anstelle des Verpflichteten
             gegenuber dem Alpha Trust die Abberufung der bisherigen
             Treuhander des Alpha Trusts und die Einsetzung einer von der
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 41 of 71 Page ID #:329
                                          5




             betreibenden Partei bestimmten Person als Trustee des Alpha
             Trust zu verlangen und sodann vom von der betreibenden Partei
             bestimmten Trustee die Ausschuttung von CHF 91 ‘595.445.97 zzgl.
             Kosten und Zinsen an die verpflichtete Partei an eine von der
             betreibenden Partei zu bestimmende Zahlstelle zu begehren und
             anstelle des Verpflichteten diese Ausschuttung und ihre
             Durchfuhrung in seiner Position als Protektor und Begunstigter
             zuzustimmen.

      6.     Die verpflichtete Partei beantragte die Zuruck-, hilfsweise die
             Abweisung des Verwertungsantrags. Die betreibende Partei habe
             es unterlassen darzulegen, inwiefern die Gesamtrechte der
             verpflichteten Partei Oder einzelne Rechte daraus der Verwertung
             unterliegen wurden. Die betreibende Partei sei ihrer
             Substantiierungspflicht nicht mehr nachgekommen und sei der
             Verwertungsantrag schon aus diesem Grund zuruckzuweisen.

             Selbst wenn der Verwertungsantrag formell zulassig ware, musse
             er inhaltlich abgewiesen werden, nachdem keine Verwertbarkeit
             der Gesamtrechte der verpflichteten Partei oder einzelner
             sichtbar daraus ergebender Rechte bestehen wurde.

             Die   Begunstigten     des    Alpha    Trusts seien   allesamt
             ErmessensbegOnstigte. Es gabe somit keinen Grund, warum
             gerade die verpflichtete Partei eine Summe von USD 80 Mio. aus
             dem Trustvermogen ausgeschuttet erhalten solle.

             Im Obrigen seien jegliche geldwerten Anspruche der
             verpflichteten Partei gegen den Alpha Trust aus ihrer Stellung als
             Treugeber und Begunstigter bereits im Verfahren zu 08 EX.2016.839
             gepfandet worden. Die Rechte der verpflichteten Partei gegen
             den Alpha Trust aus ihrer Stellung als Protektor seien lediglich
             Zustimmungsrechte und keine vermogenswerte Rechte. Die
             betreibende Partei konne daherschlicht nicht an Geld kommen.
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 42 of 71 Page ID #:330
                                          6




             Nachdem sich die verpflichtete Partei weder ein Widerrufsrecht
             noch ein Anderungsrecht vorbehalten hatten, wOrden die
             Gesamtrechte nicht einer Verwertung unterliegen. Im Sinne des
             Grundsatzes der stufenweisen ZwangsausObung habe die
             betreibende Partei zunachst auch eine Verwertung im Hinblick
             auf die zu 08 EX.2016.839 erfolgte Pfandung der verpflichteten
             Partei als wirtschaftlich Berechtigte, Treugeberin, Begunstigte und
             Auftraggeberin des Alpha Trust zustehenden Geldforderungen
             und Zahlungsanspruche vorzunehmen, bevor sie weitere Rechte
             pfanden konne.

             Im Ubrigen fehle es an der Verhaltnismassigkeit der Verwertung.
             Zunachst hatte eine Verwertung im Hinblick auf die zu
             08 EX.2016.839 erfolgte Pfandung erfolgen sollen. Andererseits
             wurden die Verwertungsvorschlage der betreibenden Partei
             unverhaltnismassig in das Wesen des Alpha Trusts eingreifen.
             Schliesslich   umgehe     die     betreibende     Partei   das
             Anfechtungsverfahren und verkurze die Parteirechte der
             verpflichteten Partei, sodass der Antrag auf Verwertung
             abzuweisen sei.

      7.     Die Drittschuldnerin brachte vor, dass der Verwertungsantrag
             deshalb abzuweisen sei, weil die gepfandeten Rechte nicht
             verwertbar seien. Die Verwertung von Abberufungs- und
             Bestellungsrechten durch die betreibende Partei sei auch ein
             unzulassiger, weil unter anderem unverhaltnismassiger Eingriff in
             das Wesen und in die Organisationsverfassung des Trusts. Die
             gepfandeten Rechte wurden keinen Zugriff auf das
             Trustvermogen gewahren. Es sei der betreibenden Partei damit
             nicht moglich, Ober die gepfandeten Rechte Befriedigung zu
             erlangen.
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 43 of 71 Page ID #:331
                                                      7




      8.1    Mit derm nunmehr angefochtenen Beschluss hat das Erstgericht
             uber den Antrag der betreibenden Partei wie folgt entschieden:

             „ 1.1   Die    VERWERTUNG        der   mit    Exekutionsbewilligung      des    Furstlichen
                     Landgerichts     vom 21. November 2016, 08 EX.2016.5802, ON 3,
                     gepfandeten, der verpflichteten Partei als Treugeber, Protektor und
                     BegOnstigter des Alpha Trusts ( FL-0002-510.771- 1 ), c / o Dr. iur. Thomas
                     Wilhelm, Lova Center, FL-9490 Vaduz gegenuber der CTX Treuhand
                     Aktiengesellschaft als Treuhanderin des Alpha Trust ( FL-0002-510.771- 1 ),
                     c / o Dr .iur. Thomas Wilhelm, Lova Center, FL-9490 Vaduz zustehenden
                     Gesamtrechte, namlich insbesondere des Rechts zum Erhalt von
                     Zahlungen und Zuwendungen aller Art aus dem Treugut, des Rechts zur
                     Bestellung und Abberufung der Treuhander des Alpha Trusts ( Art. ( 2)
                     Written Instrument vom 2. Juni 2015) , des Rechts des Treuhanders zur
                     Beendigung des Trusts ( Art. 3, 14.3 Declaration of Trust i.V.m. Art. ( 1 ) und
                     ( 2) des Written Instrument ), des Rechts des Treuhanders zur Bestellung der
                     Begunstigten des Alpha Trusts ( Art. 8, 14.3 Declaration of Trust i.V.m. Art.
                     ( 1 ) und ( 2) des Written Instrument ) , des Rechts des Treuhanders zur
                     Anderung der Treuhandurkunden des Alpha Trusts ( Art. 12, 14.3
                     Declaration of Trust i.V.m. Art. ( 1 ) und ( 2) des Written Instrument ) , des
                     Rechts    des    Treuhanders zur Delegation           samtlicher     Rechte    des
                     Treuhanders einschliesslich seiner Ermessensbefugnisse               ( Art. 11,14.3
                     Declaration of Trust i.V.m. Art. ( 1 ) und ( 2 ) des Written Instrument ) und des
                     Rechts des Treuhanders zur Ausubung samtlicher der im First Schedule
                     des Declaration of Trust festgelegten Rechte ( Art. 11, 14.3 Declaration of
                     Trust i.V.m. Art. ( 1 ) und ( 2) des Written Instrument ) , wird bewilliat, und zwar
                           _
                     durch Ermachtigung der betreibenden Partei, die oben bezeichneten
                     Rechte der verpflichteten Partei anstelle des Verpflichteten geltend zu
                     machen, namlich insbesondere:
                     a)    Abberufung der CTX :
                           Das Recht anstelle des Verpflichteten gemass Art. 14.05 des Trust
                           Deeds des Alpha Trusts i.d.F.d. des Written Instruments vom 2.6 .20 IS
                           die bisherige Treuhanderin des Alpha Trusts, die CTX Treuhand AG,
                           Lova-Center, 9490 Vaduz mit sofortiger Wirkung abzuberufen.
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 44 of 71 Page ID #:332
                                                 8




                  b)   Benennung neuerTreuhander:
                       Im Einklang mit Art . 10.1 . der Treuurkunde neue Treuhander des
                       Alpha Trust zu benennen und zu bestellen,
                                  sei dies die betreibende Partei,
                                  die Herren Rechtsanwalte Mag.iur. Rudolf Schachle und
                                  lie. iur. Raphael Nascher Oder
                                  sonstige   von     der   betreibenden           Partei   bestimmte
                                  natOrliche Personen Oder eine Treuhandgesellschaft mit
                                  Sitz im In- Oder Ausland,
                  c)   AusschOttung an Yegiazarian begehren und genehmigen:
                       Von der gegenwartigen Oder neu bestellten Treuhanderin des
                       Alpha Trust anstelle des Verpflichteten auf Basis des Letter of Wishes
                       des Verpflichtefen vom 3.7.2015 und der Treuurkunde des Alpha
                       Trusts i.d.F.d. des Written Instruments vom 2.6.2015 sowie auf Basis
                       seines tatsachlich bestehenden Instruktionsrechts gegenOber der
                       Treuhanderin des Alpha Trusts
                             die       Ausschuttung           der         vertahrensgegenstdndlich
                             vollstreckbaren       Forderung        von    CFIF   91 '595'445.97   (08
                             EX.2016.5802, ON 3) zuzuglich Zinsen (namlich vierteljahrlich
                             aufgezinsten Jahreszinssatz von 8% aus USD 72'243'000.00 und
                             USD 6'899’701.32 seit 15. November 2016) und Kosten an die
                             verpflichtete Partei an eine von der betreibenden Partei zu
                             bestimmende Zahlstelle zu fordern und zu wunschen, und
                             anstelle des Verpflichteten dieser Ausschuttung und ihrer
                             Durchfuhrung ( einschliesslich der von der betreibenden
                             Partei bestimmten Zahlstelle) in seiner Position als Protektor
                             (i.S.d. Art. 14.4 i.V.m. Art. 8.1.2 des Trust Deeds des Alpha Trust
                             vom 27.5.2015 i.d.F.d. des Written Instruments vom 2.6.2015)
                            und Begunstigter (i.S.d. Art. 1.1.2 und des Third Schedules des
                            Trust Deeds des Alpha Trust vom 27.5.2015) zuzustimmen.
                 d)    Rechte aus der Vereinbarung zum Letter of Wishes ausOben:
                       Von der gegenwartigen Oder neu bestellten Treuhanderin des
                       Alpha Trust anstelle des Verpflichteten auf Basis der Rechte des
                       Verpflichteten gemass der Vereinbarung zum Letter of Wishes vom
                       3.7.2015
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 45 of 71 Page ID #:333
                                                   9




                             die Bestellung der betreibenden Partei als BegOnstigter des
                             Alpha Trusts,
                             die         AusschOttung           der         verfahrensgegenstandlich
                             vollstreckbaren        Forderung         von    CHF   91 '595' 445.97    (08
                             EX.2016.5802, ON 3) zuzuglich Zinsen (namlich vierteljahrlich
                             aufgezinsten Jahres-zinssatz von 8% aus USD 72'243'000.00 und
                             USD 6'899 '701.32 seit 15. November 2016) und Kosten an die
                             betreibende Partei (in deren Eigenschaft als bestellte
                             Begunstigte) zu fordern und zu wOnschen, sowie
                             anstelle des Verpflichteten dieser Ausschuttung und ihrer
                             Durchfuhrung (einschliesslich der von der betreibenden
                             Partei bestimmten Zahlstelle) in seiner Position als Protektor
                             (i.S.d. Art. 14.4 i.V.m. Art. 8.1.2 des Trust Deeds des Alpha Trust
                             vom 27.5.2015 i.d.F.d. des Written Instruments vom 2.6.2015)
                             und Begunstigter (i.S.d. Art. 1.1.2 und des Third Schedules des
                             Trust Deeds des Alpha Trust vom 27.5.2015) zuzustimmen
                 d)    Administrative Rechte des Protektors zur DurchfOhrung ausuben:
                       Anstelle des Verpflichteten auf Basis der Treuurkunde des Alpha
                                   ..
                       Trusts i.d.F d des Written Instruments vom 2.6.2015 die Zustimmung
                       zu Handlungen des Treuhanders gemass der Punkte 4,11,16.2 und
                       des   First      Schedule       der     Treuurkunde     geben      sowie      alle
                       Informationsrechte des Verpflichteten gegenuber dem Treuhander
                       auszuuben.
                 1.2   Die Pfandung der der                  verpflichteten Partei aufgrund der
                       gegenstandlichen Verwertung nach Ziff. 1.1 gegen den Alpha Trust
                       bzw. dessen Treuhander zustehenden Geldforderungen und
                       Zahlungsanspruche,          insbesondere        Ausschuttungsanspruche         in
                       Hohe von CHF 91'595'445.97 und Uberweisung dieser gepfandeten
                       Forderungen zur Einziehung bis zur Hohe der vollstreckbaren
                       Forderung unbeschadet etwa fruher erworbener Rechte drifter
                       Personen, wird bewilligt    .
                       Der Drittschuldnerin wird verboten, an die verpflichtete Partei
                       Zahlung zu leisten. Letzterer wird jede Verfugung uber die
                       gepfandete Forderung sowie uber das fur sie bestellte Pfand
                       insbesondere die ganzliche Oder teilweise Einziehung dieser
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 46 of 71 Page ID #:334
                                                            10




                                   Forderung untersagt. Mit Zustellung dieses Zahlungsverbotes an die
                                   Drittschuldnerin ist die bewilligte Pfandung als bewirkt anzusehen
                                   und zu Gunsten der vollstreckbaren Forderung der betreibenden
                                   Partei an der oben bezeichneten Forderung ein Pfandrecht
                                   erworben.
                 2.     Die weiteren Exekutionskosten der betreibenden Partei werden mit CHF
                        83 ' 297.75 bestimmt."


      8.2        Das Erstgericht ging von folgendem Sachverhalt aus:

                 „Der   Alpha Trust ist eine am 27. Mai 2015 nach liechtensteinischem Recht
                 errichtete Treuhanderschaft. Der Trust ist seit 30. November 2015 unter
                 Registernummer          FL-0002.510.771-1       im liechtensteinischen   Handelsregister
                 eingetragen. Als alleinige Treuhanderin (Trustee) agiertl die CTX Treuhand AG.
                 ( Beilage A8)
                 Die CTX Treuhand AG ist eine nach liechtensteinischem Recht errichtete
                 Aktiengesellschaft mit Sitz in 9490 Vaduz, Lova-Center. Sie ist seit 27. November
                 2001 unter der Registernummer FL-0002.042.435-5 im liechtensteinischen
                 Handelsregister eingetragen und wird (u.a.) durch Mitglieder des
                 Verwaltungsrates Dr. Thomas Wilhelm und lic.iur. Martin Hornig vertreten.
                 Nikolaus Wilhelm ist Prokurist mit Kollektivzeichnungsrecht zu zweien.
                 ( Beilage A 9 )
                 Die Treuhandvereinbarung des Alpha Trust, die „ Declaration of Trust “ vom
                 27. Mai 2015, hat unter anderem folgenden Inhalt:
                 DIESE TREUHANDERKLARUNG erfolgt am 27. Mai zweitausendfunfzehn


                 DURCH


                 CTX Treuhand AG ( „TreuhdndeiJ' wobei der Begriff
                                                        /                       -   sofern der Kontext es
                 erlaubt - den Oder die
                 zum jeweiligen vorhandenen Treuhander des Trusts einschliesst).
                 VORAUSSETZUNGEN
            i.          Die Treuhander bestatigen, das im zweiten Anhang angegebene
                        Vermogen erhalten zu haben,
                        um es nach den folgenden Bedingungen treuhanderisch zu verwalten.
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 47 of 71 Page ID #:335
                                                         11




            ii.           Dieser Trust wird unwiderruflich errichtet.
            iii.          Dieser Trust wird als „ ALPHA TRUST " bezeichnet.


               DIESE URKUNDE BEZEUGT Folgendes:
               1.         Definitionen
               ( . .. )
               1.1.2. „die Begunstigten" sind und umfassen die Personen, die im dritten
                          Anhang genannt Oder beschrieben werden;
               ( . ..)
               3.                     Beendiauna des Treuverhaltnisses
                          Die Treuhander haben die Befugnis, im Rahmen einer Urkunde ein Datum
                          festzulegen ( das nicht vor dem Datum der Ausfertigung dieser Urkunde
                          liegen dart) , das als Ende des Treuhandverhaltnisses anzusehen ist.
               4.                     Verkauf von Trustvermoaen
                                      Die Treuhander verwalten das Trustvermogen im Hinblick auf
                          Investitionen Oder Eigentum ( ausser Geld) treuhanderisch nach ihrem
                          eigenen Ermessen, um diese Investitionen Oder das Vermogen insgesamt
                          Oder teilweise zu verkaufen, einzuziehen Oder in Geld umzuwandeln,
                          wobei jedoch die Moglichkeit besteht, diesen Verkauf, die Einziehung
                          oder die Umwandlung zu verschieben und die Moglichkeit einzuraumen,
                          dass diese Investitionen erhalten bleiben und das Geld treuhanderisch
                          verwaltet wird, wobei sie denselben Ermessenspielraum haben, das Geld
                          Oder Eigentum in ihrem Namen Oder unter ihrer Kontrolle in einer von
                          diesem Trust Oder vom Gesetz genehmigten Weise anzulegen, und die
                          Befugnis diese Anlagen zu andern Oder gegen andere zulassige
                          auszutauschen, wenn sie dies nach eigenem Ermessen fur angebracht
                          halten.
              5.                      Treuhanderschaft von Einkunften und Kaoital
              5.1.        Die   Treuhander    verwalten das      Kapital   und   die   Einkunfte   des
                          Treuhandvermogens treuhanderisch zugunsten von alien, einem Oder
                          mehreren Begunstigten, wobei ein Oder mehrere andere Begunstigte
                          ausgeschlossen sein konnen, in Form von Anteilen oder in einem
                          bestimmten Verhaltnis, wenn mehr als ein Begunstigter vorgesehen ist,
                          mit und auf der Basis von Befugnissen und Bestimmungen fur deren
                          Unterhalt, Ausbildung, Weiterentwicklung oder sonstigen Vorteilen oder
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 48 of 71 Page ID #:336
                                                    12




                    zur Ansammlung von Einkunften (einschliesslich Verwaltungsbefugnissen
                    und Bestimmungen oder Ermessens-Trusts und Befugnissen, die von einer
                    Oder mehreren Personen auszufuhren Oder auszuOben sind, ob diese nun
                    als Treuhander fungieren Oder nicht Oder ob die Treuhander Oder ein
                    Treuhander eingeschlossen ist oder nicht), so dass die Ausubung dieser
                    Befugnis zur Bestimmung von Berechtigten in einem bestimmten Umfang
                    und in einer Art und Weise delegiert werden kann, die die Treuhander
                    durch eine oder mehrere Urkunden, die wahrend der Trust-Dauer
                    widerrufen werden konnen oder die unwiderruflich sind und wahrend der
                    Trust-Dauer ausgeGbt      werden, benennen konnen, wobei jedoch
                    VORAUSGESETZT wird, dass durch die Ausubung dieser Befugnis eine
                    vorherige Zahlung oder Verwendung des gesamten Kapitals Oder
                    Einkommens oder eines Teils des Kapitals oder Einkommens aus dem
                    Treuhandvermogen nicht ungultig gemacht wird, die im Rahmen einer
                    Befugnis vorgenommen wurde, welche von dieser Urkunde Oder vom
                    Gesetz erteilt wird.
             5.2.   Bis zu einer Bestimmung nach Klausel 5.1., in Abhangigkeit oder in
                    Ermangelung davon
             5.2.1. zahlen die Treuhander die Einkunfte des Treuhandvermogens an alle,
                    einen bestimmten oder mehrere Begunstigte oder verwenden es zu
                    dessen/ deren Gunsten, wobei der andere oder andere ausgeschlossen
                    sein konnen, wenn zum jeweiligen Zeitpunkt vorhanden und - bei
                    mehreren Begunstigten    -   in Anteilen und in einer Art und Weise, die die
                    Treuhander nach ihrem alleinigen Ermessen jeweils fOr angemessen
                    halten.
             5.2.2. Ungeachtet der Bestimmungen in Klausel 5.2.1. konnen die Treuhander zu
                    einem Oder mehreren beliebigen Zeitpunkten wahrend der Trust-Dauer
                    nach ihrem alleinigen Ermessen die Einkunfte im Wege der Aufzinsung
                    ansammeln anstatt es insgesamt oder teilweise zu verwenden, indem sie
                    die Einkunfte Oder" die daraus resultierenden EinkOnfte jeweils in einer Art
                    und Weise anlegen oder anderweitig verwenden, die von dieser
                    Urkunde oder vom Gesetz gestattet ist; auf der Basis von Klausel 5.2.3.
                    verwalten sie diese Kapitalansammlungen als Kapitalzuwachs.
             5.2.3. Die Treuhander konnen zu einem oder mehreren Zeitpunkt /en wahrend
                    der Trust-Dauer die nach Unterpunkt 5.2.2. angesammelten Einkunfte
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 49 of 71 Page ID #:337
                                                         13




                           insgesamt Oder teilweise verwenden, als wenn es sich um EinkOnfte
                           handeln wOrde, die in dem jeweiligen Jahr angefallen sind.
                       .
             5.2.4 Ungeachtet der Treuhandvollmachten und Bestimmungen, die in dieser
                           Klausel aufgefOhrt werden und enthalten sind, konnen die Treuhander
             5.2.4. lzu einem beliebigen Zeitpunkt wahrend der Trust-Dauer das Kapital des
                           Trustvermogens insgesamt Oder teilweise an alle, einen Oder mehrere
                           BegOnstigte /n unter Ausschluss von anderen BegOnstigten zahlen Oder zu
                           dessen/ deren Gunsten verwenden, wobei bei mehreren BegOnstigten
                           entsprechende Anteile vorzusehen sind und die Auszahlung Oder
                           Verwendung in einer Art und Weise erfolgen kann, die die Treuhander
                           nach ihrem alleinigen Ermessen fur angebracht halten.
             5.2.4.2. Einkommen Oder Kapital aus dem Trustvermogen an die Treuhander
                            eines anderen Trusts bezahlen der Obertragen, unabhangig von dem
                            Ort der Errichtung, an dem ein Oder mehrere BegOnstigte beteiligt sind
                            (unabhangig davon ob alle BegOnstigten Oder ein oder mehrere
                            BegOnstigte die einzigen Personen sind, die an diesem anderen Trust
                            beteiligt sind Oder als Nutzniesser in Frage kommen) , wenn die
                            Treuhander nach ihrem alleinigen Ermessen der Meinung sind, dass
                            diese Zahlung Oder Ubertragung           alien, einem oder      mehreren
                            BegOnstigten zugute kommen soil.
             5.3.          Bei NichtausObung der genannten Befugnisse, die den Treuhandern
                           durch   die    vorhergehenden Unterpunkte        erteilt   wurden, und in
                           Abhangigkeit    von   der    AusObung   dieser   Befugnisse    konnen die
                           Treuhander bei Ablaut der Trust-Dauer TREUHANDERISCH Ober das
                           Trustvermogen    verfOgen,    wobei die    BegOnstigten, die     zu dem
                           betreffenden Zeitpunkt leben, absolut gleiche Teile erhalten.
             5.4           Auf der Basis der obigen AusfOhrungen und wenn und sofern Kapital und
                           EinkOnfte des Treuhandvermogens nicht aus einem beliebigen Grund
                           nach den obigen Bestimmungen insgesamt veraussert werden, werden
                           Kapital und EinkOnfte des Treuhandvermogens treuhanderisch fOr das
                           Rote Kreuz und Amnesty International verwaltet, und im Falle eines
                           Scheiterns dieses Trusts fOr wohltatige Zwecke im Allgemeinen.
             (. . .)
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 50 of 71 Page ID #:338
                                                     14




             8.                    Befuanis. Beaunstiate hinzuzufuaen und auszuschliessen
             8.1 .   Die Treuhander konnen zu einem beliebigen Zeitpunkt wahrend der Trust-
                     Dauer schriftlich erklaren, dass
             8.1.1 . eine Person, Gruppe oder Beschreibung von Personen kein Begunstigter
                     mehr ist, so dass diese Person, Gruppe Oder Beschreibung von Personen
                     daraufhin kein Begunstigter mehr ist, als wenn dieser Begunstigte bereits
                     ursprunglich als Begunstigter ausdrucklich ausgeschlossen worden ware,
                     jedoch unbeschadet bisheriger Zahlungen von Kapital Oder EinkOnften
                     an diese/n Begunstigten.
             8.1.2. eine Person, Gruppe oder Beschreibung von Personen, die von den
                     Treuhandern benannt worden ist, von nun an Begunstigter ist,
                     VORAUSGESETZT, dass eine Hinzufugung von Begunstigten die bereits
                     getroffene Bestimmung fur die Verwendung von Kapital Oder Einkunften
                     nicht beeintrachtigt, andert oder beeinflusst.


             10.     Anderuna der Treuhander
             10.1. Fur    diesen     Trust   sind   mindestens   zwei    Treuhander    oder     eine
                     Trustgesellschaft und maximal fOnf Treuhander vorzusehen.
             10.2. Bei mehr als einem ernannten Treuhander mussen alle Treuhander
                     einstimmig handeln. Die Treuhander haben jedoch das Recht, alle
                     geschaftlichen     Vorgange,     die   Ausubung      von   Vollmachten und
                     Ermessensfragen an einen oder mehreren ihrer Mit-Treuhander zu
                     delegieren, sofern sie diese Ubertragung nach eigenem Ermessen fur
                     ratsam halten.
             10.3. Ein Treuhander, der zurucktreten und oder aus dem Treuhandverhaltnis
                     entlassen   werden       mochfe,     kann   den     Mit-Treuhandem       (sofern
                     vorhanden) , und der / den Person / en, die befugt sind, neue Treuhander
                     zu ernennen, eine schriftliche Nachricht schicken und wird einen Monaf
                     nach dem Versand dieser Nachricht entlassen, Oder zu einem fruheren
                     Zeitpunkt, wenn die Person / en, die zur Ernennung neuer Treuhander
                     berechtigt sind, nach den Bestimmungen dieser Klausel 10 ihre
                     schriftliche Zustimmung erteilen, VORAUSGESETZT, dass diese Entlassung
                     erst dann wirksam wird, wenn nach der Entlassung mindestens ein
                     Treuhander vorhanden ist.
             10.4. Wenn ein Treuhander zurucktreten und aus            alien Treuhandverhaltnissen
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 51 of 71 Page ID #:339
                                                      15




                      entlassen werden mochte Oder er es ablehnt zu handeln Oder er
                      handlungsunfahig wird, oder er nicht mehr geschaftsfahig ist Oder stirbt
                      Oder wenn eine Gesellschaft, die als Treuhander fungiert, aufgelost wird,
                      dann ernennt
             10.4.1 . der Protektor Oder wenn       er verstorben ist (oder es sich dabei um eine
                      Gesellschaft handelt, die aufgelost wird) oder wenn er nicht in der Lage
                      Oder bereit ist zu handeln;
             10.4.2 . die   Begunstigten   (ausser     Wohltatigkeitsorganisationen), wenn sie
                      geschaftsfahig sind und mehrheitlich entscheiden, oder wenn sie nicht in
                      der Lage oder bereit sind zu handeln;
             10.4.3.die jeweils   im Amt befindlichen Treuhander oder wenn es keine
                      Treuhander gibt;
             10.4.4 das Liechtensteinische Landgericht Vaduz durch schriftliche Urkunde
                      eine oder mehrere Personen, unabhangig davon, ob sie am
                      Verwaltungssitz des Trusts wohnen oder an einem anderen Ort, zu
                      Treuhandern am Ort des verstorbenen oder aufgelosten Treuhanders
                      oder des Treuhanders, der entlassen werden mochte, eine Handlung
                      ablehnt oder handlungsunfahig ist oder nicht mehr geschaftsfahig ist,
                      wie oben angegeben.
             10.1. Die Person, die zur Ernennung neuer Treuhander nach Unterpunkt 10.4.1.
                      und 10.4.2. berechtigt ist kann in derselben Reihenfolge wie oben
                      beschrieben eine oder mehrere Personen zu weiteren Treuhandern
                      ernennen bis die maximal zulassige Anzahl erreicht ist.
             10.2. Ein Treuhander kann Oberall in der Welt wohnen.
             10.3. Die Person, die zur Ernennung zusatzlicher Treuhander berechtigt ist, kann
                      jederzeit und ohne Grund einen oder mehrere Treuhander durch
                      Zustellung einer schriftlichen Nachricht absetzen.
             11 .                    Befuanis zu deleaieren
             3.1 l .l . Ein Treuhander hat die Befugnis (ungeachtet aller anderslautenden
                      gesetzlichen Vorschriften), mit einer Urkunde, die wahrend der Trust-
                      Dauer widerrufen werden kann oder die unwiderruflich ist, an eine Person
                      die Ausfuhrung oder Ausubung aller treuhanderischen Befugnisse und
                      Ermessensspielraume zu delegieren, die dem Treuhander hiermit oder per
                      Gesetz ubertragen wurden.
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 52 of 71 Page ID #:340
                                                        16




             12.                        Befuanis zu andern Oder zu widerrufen
             12.1. Die Treuhander konnen jederzeit nach ihrem Ermessen Bestimmungen
                        dieser Urkunde andern, wobei die Ausubung dieser Befugnis nicht die
                        Wirkung einer Widerrufung dieses Trusts hat.
             13.                        Weitere Befuanisse
             13.1. Die Treuhander haben zusatzlich und unbeschadet aller gesetzlichen
                        Befugnisse die Vollmachten und Immunitaten, die im ersten Anhang
                        definiert   werden, vorausgesetzt, dass die Treuhander keine der
                        Befugnisse so ausuben, dass sie mit den Bestimmungen dieses Trusts in
                        Verbindung mit den Begunstigungen in Konflikt geraten.
             14.                        Der Protektor
             3.14. 1 .Der Protektor kann seinen Wohnsitz oder - im Falle einer Gesellschaft -
                        seinen Firmensitz an einem beliebigen Ort in der Welt haben.
             3.14.2.Der erste Protektor ist Ashot Egiazaryan.
             3.14.3. Der Protektor kann seine Befugnisse, Rechte und/ oder Pflichten fur einen
                        bestimmten Zeitraum Oder dauerhaft zu jeder Zeit durch ein Schriftstuck
                        an eine Person oder Personen delegieren Oder ubertragen und zu
                        Bedingungen, die er fur angemessen halt, wobei immer vorausgesetzt
                        wird, dass diese Ubertragung erst wirksam wird, wenn die Treuhander
                        darOber schriftlich in Kenntnis gesetzt wurden.
             14.3.1 . Wenn diese Obertragung scheitert oder kein Protektor vorhanden ist
                        oder wenn ein Protektor stirbt (oder - im Falle einer Gesellschaft -
                        aufgelost wird) oder unfahig oder nicht bereit ist zu handeln, ohne seine
                        Befugnisse, Rechte und/ oder Pflichten gultig ubertragen zu haben, dann
                        ernennt /ernennen


             14.3.1.1.          die       Begunstigten          ( ausser       im        Falle       von
                        Wohltatigkeitsorganisationen), die geschaftsfahig sind und mehrheitlich
                        entscheiden oder wenn sie unfahig oder nicht bereit sind zu handeln
             14.3.1.2.          das Liechtensteinische Landgericht Vaduz innerhalb von 90
                        Tagen einen Protektor.
             3.l 4.4. F0r die Ausubung der Befugnisse und Rechte nach den Klauseln 2.4.,
                        2.5.1 ., 3.5., 8., 11 ., 12., 16.2., 16.3. und Klausel 11 des ersten Anhangs durch
                        die Treuhander ist die schriftliche Zustimmung des Protektors erforderlich.
             ( . .. )
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 53 of 71 Page ID #:341
                                                     17




             16.      Rechenschaftspflicht und Informationen
             16.1. De Treuhander fuhren vollstandige und genaue Aufzeichnungen uber
                      alle Transaktionen im Zusammenhang mit dem Trustvermogen.
             16.2. Die Aufzeichnungen stehen den Begunstigten oder ihren rechtlichen
                      oder ordnungsgemass bevollmachtigten Vertretern innerhalb eines
                                                                              .
                      angemessenen Zeitraums zur Prufung zur Verfugung Ungeachtet der
                      obigen Ausfuhrungen sind die Treuhander nicht verpflichtet, einem
                      Begunstigten mitzuteilen, welchem anderen Begunstigten sie Kapital
                      oder Einkunfte aus dem Trustvermogen haben zukommen lassen oder an
                      welchen BegOnstigten sie eine Zahlung aus dem Kapital oder den
                      Einkunften des Trustvermogens geleistet haben; sie mussen auch keine
                      Grunde fur die Ausubung oder Nichtausubung oder die Art der Ausubung
                      ihrer Befugnisse, Rechte und Ermessensspielraume im Rahmen des Trusts
                      nennen.
             16.3. Die Treuhander konnen nach eigenem Ermessen eine Kontrollstelle nach
                      Art. 923 PGR ernennen, wobei die Kontrollstelle dann die einzige Person
                      ist, die die oben genannten Informationen erhalt.
             ( ...)
             DRITTER ANHANG
             1.                   Ashot Egiazaryan
             2.       Eine Person oder Personen, die die Treuhander jeweils als weitere
                      Begunstigte benennen.


             ( Beilage A 10)
             Diese Treuhandvereinbarung werde durch das „Written Instrument" vom 2. Juni
             2015 erganzt, welches zwischen dem Treuhander CTX einerseits und dem
             Verpflichteten in seiner Eigenschaft als Protektor des Alpha Trusts geschlossen
             und vom Verpflichteten unterfertigt worden ist. Dieses hat unter anderem
             folgenden Inhalt:
             (1)      In Ausubung der in Klausel 12 der Haupturkunde genannten Befugnisse
                      andert der Treuhander hiermit die folgenden Paragraphen der
                      Haupturkunde:
             (A)      Paragraph 14.4 hat ab jetzt den folgenden Wortlaut: „ Die vorherige
                      schriftliche Zustimmung des Protektors ist erforderlich, wenn die
                      Treuhander ihre Befugnisse und Rechte nach den Klauseln 2.4, 2.5.1, 3., 5.,
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 54 of 71 Page ID #:342
                                                    18




                                        .
                      8., 11., 12., 16.2 , 16.3 und die Befugnisse in ersten Anhang ausOben".
              ( B)    In Paragraph 14 wird die folgende Klausel hinzugefOgt :
                      „ 14.05. Der Protektor hat die Befugnis, durch schriftliche Anweisungen
                      Treuhander zu entlassen und zu ernennen."
                     ( Beilage A 11 )
                      Das vom Verpflichtete unterfertigte Letter of wishes vom 27. Mai 2015 hat
                      folgenden Inhalt:
             LETTER OF WISHES VON HERRN ASHOT EGIAZARYAN
             An:      Die Treuhander des ALPHA TRUSTS, errichtet am 27. Mai 2015
             1.       Sie sind die Treuhander des ALPHA Trusts, errichtet am 27. Mai 2015.
             2.       Ich erstelle diesen Letter of Wishes, um Ihnen meine WOnsche in Bezug
                      auf die Verwaltung des Treuvermogens sowohl zu meinen Lebzeiten als
                      auch nach meinem Ableben zur Kenntnis zu bringen. In Bezug auf den
                      ALPHA Trust handelt es sich dabei um meinen ersten Letter of Wishes. Ich
                      behalte mir das Recht vor, die Wunsche jederzeit zu widerrufen Oder
                      abzuandern. Die hierin enthaltenen Angaben entbinden Sie nicht von
                      der Notwendigkeit, die Zustimmung des Protektors einzuholen, wann
                      immer dies gemass Treuhandurkunde erforderlich ist.
                      Es ist mein Wunsch, dass Sie mich in den Kreis moglicher BegOnstigter der
                      Treuhanderschaft aufnehmen und mir jeweils auf mein Verlangen
                      Ertragnisse und Kapital zur VerfOgung stellen.
                      Weiters ist es mein Wunsch, dass Sie
                      :        in den Kreis moglicher BegOnstigter des Trusts aufnehmen.


             4.           FOr die Zeit nach meinem Ableben sind meine WOnsche folgende:
             A.       Sollte es einen ausstehenden Soldo geben, den ich aus der Zeit vor
                     Errichtung des Trusts schulde und von dem rechtskraftig festgestellt
                      werden kann, dass er                   und                und
                      gebOhrt, so ist es mein Wunsch, dass Sie diesen zuerst ausgleichen, bevor
                      die ErmessensbegOnstigten in den Genuss des Treuvermogens kommen.
             B.      Das Treuvermogen ist zugunsten von                 zu halten.
             4.      Ich bin mir bewusst, dass Sie rechtlich nicht gebunden sind, meine oben
                     dargelegten WOnsche zu befolgen, hoffe jedoch, dass Sie meine
                     WOnsche bei der AusObung Ihrer Ermessensfreiheit im Rahmen des
                     Treuhandverhaltnisses berOcksichtigen.
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 55 of 71 Page ID #:343
                                                         19




             3. Juli 2015
             ( Beilage H)
             Mit E-Mail vom 1 . Juli 2015 hatte Nikolaus Wilhelm den ( neuen) Entwurf fur den
             Letter of Wishes an den Verpflichtefen ubermittelt und dabei folgendes
             ausgefuhrt:
             „ Anbei finden Sie einen neuen Entwurf fur Ihren Letter of Wishes.
             So wie er jetzt verfasst ist, sind Sie der Erstbegunstigte des Trusts. Das bedeutet,
             dass Sie zu Ihren Lebzeiten Zugriff auf den Treuhandfonds haben. Falls Sie einen
             Glaubiger haben und zahlen wollen, konnes Sie eine Ausschuttung an sich
                                                                                  .
             selbst beantragen, damit Sie den Glaubiger bezahlen konnen Sie mussen die
             Glaubiger im Letter of Wishes nicht nennen "      .
                                                                                         ( Beilage G)
             Im     internen,      vom    Verpflichtefen      gegengezeichneten       Formular    der
             Drittschuldnerin betreffend das Mandat „The Alpha Trust " (Form „Discretionary
             Trust " )   ist   unter   Punkt   IV.   .
                                                     ( Angaben     zu Kuratoren/ Protektoren und
             weisungsberechtigten Personen") der Verpflichtete angefOhrt.


                                                                                         (Beilage 1) "


      8.3    In rechtlicher Hinsicht erwog das Erstgericht, dass die Verwertung
             der bereits gepfandeten Rechte im Sinne des Art. 244 EO ein
             zweistufiges Verfahren vorsehe. Vorliegend habe die Verwertung
             - wie beantragt - dadurch zu geschehen, dass die betreibende
             Partei ermachtigt werde, die gepfandeten Rechte im Namen der
             verpflichtefen Partei geltend zu machen und die erforderlichen
             Rechtshandlungen namens des Verpflichtefen vorzunehmen.
             Dabei mOsse vom Gericht keine Aufzahlung einzelner in Betracht
             kommender Rechtshandlungen vorgenommen werden. Es
             genuge, den betreibenden Glaubiger unter Anfuhrung des
             gepfandeten Vermogensrechts zur Ausubung der dem
             Verpflichtefen zustehenden Rechte bzw. dazu zu ermachtigen,
             die       erforderlichen     und     mit      gegenstandlicher
             Exekutionsbewilligung gepfandeten Gesamtrechtshandlungen
             namens des Verpflichtefen vorzunehmen. Die betreibende Partei
             habe vorliegend gemass Art. 244 Abs. 2 EO die Exekution des auf
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 56 of 71 Page ID #:344
                                           20




             die Weise des Abs. 2 leg. cit. herangezogenen Vermogens
             beantragt.      Dem    Verwertungsantrag       sei    vollinhaltlich
             stattzugeben. Die von der betreibenden Partei genannten
             Gestaltungsrechte und Rechtshandlungen des Verpflichteten, zu
             deren Ausubung die betreibende Partei ermachtigt werde,
             konnten      allesamt    ubertragen      werden      und     seien
             vermogensrechtlich zumindest mittelbar relevant. Die Ausubung
             der im Spruch genannten Einzelrechte sei jedenfalls geeignet,
             verwertbares Vermogen zu realisieren: Durch die Ermachtigung
             konne die betreibende Partei einerseits anstelle des
             Verpflichteten gegenuber dem Alpha Trust die Abberufung der
             bisherigen Treuhanderin des Alpha Trusts und die Einsetzung einer
             von der betreibenden Partei bestimmten Person als Trustee des
             Alpha Trusts begehren und andererseits sodann vom Trustee des
             Alpha Trusts eine Ausschuttung an die verpflichtete Partei an eine
             von der betreibenden Partei zu bestimmende Zahlstelle
             begehren. Daruber hinaus konne die betreibende Partei anstelle
             des Verpflichteten (in dessen Position als Protektor und
             Begunstigter) dieser AusschOttung und ihrer Durchfuhrung
             zustimmen. Auch die von der betreibenden Partei alternativ
             beantragte Variante, sie zu ermachtigen, eine Ausschuttung
             direkt an den Begunstigten zu begehren und zu genehmigen,
             stelle zweifellos ein vermogenswertes Recht dar, zumal die
             betreibende Partei auf diese Ausschuttung nach Art. 244 Abs. 2
             EO exekutiv zugreifen konne. Schliesslich sei auch die AusObung
             der Rechte aus dem Letter of Wishes verwertbar und ermogliche
             der betreibenden Partei den Zugriff auf ein verwertbares
             Vermogen.

             Die Einwendungen der verpflichteten Partei und der
             Drittschuldnerin wurden fiber weite Strecken das in den
             Rechtsmittelschriften bereits Vorgebrachte wiederholen, was im
             gegenstandlichen Verwertungsverfahren nicht mehr relevant und
             vom Obersten Gerichtshof und vom Staatsgerichtshof bereits
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 57 of 71 Page ID #:345
                                          21




             abschliessend beurteilt worden sei. Darauf sei daher nicht naher
             einzugehen.

             Der  Verwertungsantrag sei rechtzeitig gestellt, ausreichend
             substantiiert und zweifellos zulassig.

             Die gepfandeten Gesamtrechte seien verwertbar und seien dies
             auch die einzelnen Gestaltungsrechte und Handlungen, zu
             welchen die betreibende Partei ermachtigt werden solle. Selbst
             eine   tatsachliche    Ermessensbegunstigung     wiirde  einer
             Verwertung der gepfandeten Rechte nicht entgegenstehen, wie
             der Oberste Gerichtshof bereits ausgefuhrt habe.

             Man komme bei Zusammenschau der Treuurkunde und dem
             Letter of Wishes zu keinem anderen Ergebnis, als dass der
             Verpflichtete sich die Kontrolle Ober das Treuhandvermogen
             sichern habe wollen.

             Soweit die verpflichtete Partei das „ Verhaltnismdssigkeitsprinzip
             anspreche, sei sie auf Art. 9 EO zu verweisen, wo dieser Grundsatz
             Gesetzestext geworden sei. Demnach sei die gleichzeitige
             Anwendung mehrerer Exekutionsmittel gestattet.

             Im Falle des Art. 242 Abs. 2 EO sehe das Gesetz nur eine
             Einvernahme, nicht aber eine mundliche Verhandlung vor. Die
             Einvernahme habe das Gericht schriftlich angeordnet und habe
             die verpflichtete Partei auch entsprechend dem gerichtlichen
             Auftrag schriftlich Stellung genommen, und sei damit im Sinne des
             Art. 242 Abs. 2 iVm Art. 34 EO als einvernommen anzusehen.

      9.     Gegen diesen Beschluss richtet sich der fristgereichte Rekurs der
             verpflichteten Partei mit dem Antrag, diesen wegen Nichtigkeit
             mangels inlandischer Gerichtsbarkeit aufzuheben und das
             Verfahren fur nichtig zu erklaren, in eventu den bekampften
             Beschluss dahingehend abzuandern, dass der Antrag der
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 58 of 71 Page ID #:346
                                         22




             betreibenden Partei vom 24.07.2017 vollumfdnglich abgewiesen
             wird; hilfsweise wird ein Aufhebungsantrag gestellt.

      10.    Die betreibende Partei hat in ihrer ebenfalls rechtzeitigen
             Rekursbeantwortung        beantragt,   dem  Rechtsmittel der
             verpflichteten Partei keine Folge zu geben.

      11.    Dem Rekurs kommt keine Berechtigung zu.

      12.    Als Rekursgrunde werden unrichtige rechtliche Beurteilung,
             Mangelhaftigkeit des Verfahrens und Nichtigkeit geltend
             gemacht.

      13.    In der Rechtsruae macht der Rekurswerber zusammengefasst
             geltend, dass vom angefochtenen Beschluss Rechte Dritter,
             namlich der Treuhanderin, umfasst seien, weshalb die
             Entscheidung rechtswidrig sei, dass die vom Beschluss erfassten
             Rechte, soweit sie dem Verpflichteten zustehen wOrden, nicht
             verwertbar seien, dass im Ergebnis im Rahmen eines
             Exekutionsverfahrens     ein   Haftungsdurchgriff    auf   einen
             unbeteiligten Dritten vorgenommen worden sei, ohne diesem die
             Gelegenheit zu geben, sich in einem ordentlichen Zivilverfahren
             zur Wehr zu setzen, und schliesslich dass der angefochtene
             Beschluss krass uberschiessend und damit unverhaltnismassig sei.

      13.1   Bevor auf die Ausfuhrungen im Einzelnen eingegangen wird, ist
             vorwegzuschicken, dass die Exekutionsbewilligung, die die
             Pfandung der Gesamtrechte des Verpflichteten als Treugeber,
             Protektor und Begunstigten des Alpha Trust anordnete, in
             Rechtskraft    erwachsen    ist,   sodass    im   nunmehrigen
             Verfahrensstadium ausschliessllich die Frage der Verwertbarkeit
             der gepfandeten Rechte von Bedeutung und somit zu
             behandeln ist.
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 59 of 71 Page ID #:347
                                            23




             Art. 242ff EO regelt die Exekution auf Vermogensrechte, die nicht
             zu den Forderungen gehoren. In diesen Fallen hat das Gericht auf
             Antrag des betreibenden Glaubigers das Gebot an den
             Verpflichteten zu erlassen, sich jeder VerfOgung uber das Recht
             zu enthalten (Pfandung) . Gemass Art. 242 Abs. 2 EO ist die Art der
             Verwertung des Rechts vom Gericht auf Antrag des
             betreibenden Glaubigers nach Einvernahme des Verpflichteten
             und alien Glaubiger, zu deren Gunsten die Pfandung erfolgte, zu
             bestimmen. Diese Bestimmungen in der EO ( Art. 242ff EO )
             entsprechen dem osterreichischen Rezeptionsvorbild in § § 331 ff
             oEO. Es ist daher osterreichische Literatur und Judikatur zur
             Beurteilung der gegenstandlichen Rechtsfragen heranzuziehen.

             Nach osterreichischer Rechtsprechung (3 Ob 177 / 1 Os mwN)
             genugt fur die Tauglichkeit eines Exekutionsobjekts nach den
             § § 331 ff oEO ( Art. 242ff EO ) die mittelbare Verwertbarkeit. Fur jene
             Falle, in denen das gepfandete Vermogensrecht selbst noch
             keinen Vermogenswert reprasentiert, regelt § 333 oEO ( Art. 244
             EO) ein zweistufiges Verwertungsverfahren. Dabei bestimmen sich
             die Rechte des betreibenden Glaubigers nach dem Umfang der
             Rechte des Verpflichteten und sind mit ihnen identisch. Dem
             Betreibenden ist die gerichtliche Ermachtigung zu erteilen,
             anstelle des Verpflichteten dessen Rechte auszuuben, um in der
             Folge auf einen denkbaren Erlos greifen zu konnen.

             Zur Pfandung der Gesamtrechte des Verpflichteten und der in
             diesem Zusammenhang vom Rekurswerber behaupteten
             mangelnden Spezifizierung der Rechte durch den Betreibenden,
             hat der FOrstliche Oberste Gerichtshof bereits in seiner
             Entscheidung vom 07.09.2018 ( Pkt. 7.4.6) Stellung genommen und
             zur mittelbaren Verwertbarkeit zusammengefasst ausgefOhrt:

             Die   vom Gesetz in den Art. 243ff EO genannten
             Verwertungshandlungen mussen im Exekutionsantrag nicht im
             Einzelnen dargetan werden. Fur eine Pfandung nach den
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 60 of 71 Page ID #:348
                                           24




             Bestimmungen des Art. 242 EO ist ausreichend, wenn das
             gepfandete Gesamtrecht seinerseits den Zugriff auf ein
             verwertbares Vermogensobjekt ermoglicht. Der Antrag ist nur
             dann abzuweisen, wenn die Unverwertbarkeit des Rechts aus der
             Aktenlage offensichtlich ist.

              Eine solche Unverwertbarkeit hat der Furstliche Oberste
              Gerichtshof vorliegend nicht angenommen und begrOndend
              ausgefuhrt, dass der betreibende Glaubiger ausfuhrlich dargetan
              habe, dass ein verwertbares Vermogensobjekt mittels des zu
              pfandenden Gesamtrechts ergriffen bzw. verwertet werden kann
              und ein Grund, eine „ offensichtliche " Unverwertbarkeit "
              anzunehmen, gerade nicht vorliege. Allein die vom Betreibenden
              geltend gemachte Rechtsposition des Verpflichteten als
              Treugeber lasse schon nach allgemeinen Grundsatzen dessen
             Moglichkeit zur Herbeifuhrung vermogenswerter Forderungen
              gegen die Treuhanderin bejahen. Die Exekution nach den
              Art. 242 oEO fordere keine unmittelbare Verwertbarkeit des
             pfandenden Rechts, sondern es genuge die „ mittelbare
              Verwertbarkeit ". Vorliegendenfalls - so der OGH - gehe es nur
             darum, dass der Betreibende die in den Gesamtrechten
             enthaltenen Einzelrechte anstelle des Verpflichteten ausuben
             kann. Es sei nicht ersichtlich, welche exekutionsrechtlichen
             Hindernisse dem entgegenstehen sollten. Abgesehen davon
             gehe es bei einer Exekution auf andere Vermogensrechfe nicht
             um eine Obertragung der Gestaltungsrechte an Dritte, sondern
             um die gerichtliche Ermachtigung des betreibenden Glaubigers,
             im Exekutionsverfahren anstelle des Verpflichteten dessen Rechte
             auszuOben, um dadurch, wenngleich auch erst mittelbar, auf den
             Erlos aus dem zu liquidierenden Einzelrecht greifen zu konnen ( Pkt.
             7.5.4 der zitierten Entscheidung des FOrsflichen Obersten
             Gerichtshofs) .
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 61 of 71 Page ID #:349
                                            25




       13.2   Zu den Ausfuhrungen im Rekurs zur Rechtsruge im Einzelnen.

      13.2. 1 Der Rekurswerber bringt vor, dass Rechte Drifter - und nicht des
              Verpflichteten - verwertet wurden.

              Hiezu kann vorab und nochmals auf die Ausfuhrungen des
              Furstlichen Obersten Gerichtshofs in seiner Entscheidung vom
              07.09.2018 verwiesen werden, wonach die Pfandung der der
              verpflichteten Partei als Treugeber, Protekto
                                                            r und BegOnstigter
              zustehenden Gesamtrechte - soweit sich nicht eine fehlende
              Verwertbarkeit eines einzelnen Verwertungsantrag herausstellen
              sollte (diesfalls ware das Verwertungsverfahren einzustellen) -
              gegeben ist. Auch der Staatsgerichtshof hat in seiner
              Entscheidung vom 29.10.2019 die Pfandbarkeit der der
              verpflichteten Partei zustehenden Gesamtrechte bejaht und die
              Ansicht vertreten, dass es sich dabei um pfand- und verwertbare
              Rechte Drifter handeln wurde.

              Im Rekurs werden folgende im Beschluss genannten „Rechte“
              aufgezahlt, bei welchen es sich nach Ansicht des Verpflichteten
              nicht um seine Rechte, sondern um Rechte Drifter handeln
              wurde:

                  Recht des Treuhanders zur Beendigung des Alpha Trusts
                  Recht des Treuhanders zur Bestellung der Begunstigten des
                  Alpha Trusts
                  das Recht         des Treuhanders zur         Anderung      der
                  Treuhandurkunden des Alpha Trusts
                  das Recht des Treuhanders zur Delegation samtlicher Rechte
                  des Treuhanders einschliesslich seiner Ermessungsbefugnisse
                  und
                  das Recht des Treuhanders zur Ausubung samtlicher Rechte
                  der in der First Schedule der Declaration of Trust festgelegten
                  Rechte
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 62 of 71 Page ID #:350
                                           26




             Hiezu ist festzuhalten, dass nach dem Inhalt der
             Treuhandvereinbarung des Alpha Trusts vom 27.05.2015 und der
             Erganzung hiezu vom 02.06.2015 ausdrucklich die Zustimmung des
             Protektors - des Verpflichteten - zur Ausubung der Befugnisse und
             Rechte des Treuhanders nach den einzeln aufgezahlten Klauseln
             des Treuhandvertrages verlangt wird. So wird in der
             Treuhandvereinbarung die Beendigung des Treueverhaltnisses
             ( Klausel 3.) , die Befugnis, Begunstigte hinzuzufugen und
             auszuschliessen (Klausel 8.), die Befugnis zu delegieren ( Klausel
             11.) sowie die Befugnis, die Treuhandvereinbarung zu andern
             Oder zu widerrufen ( Klausel 12.) , genannt. Hinzugefugt wurde in
             der Erganzung zur Treuhandvereinbarung vom 02.06.2015 die
             Klausel, dass dem Protektor auch die Befugnis zusfeht, durch
             schriftliche Anweisungen Treuhander zu entlassen und zu
             ernennen.

             Es kann deshalb kein Zweifel daran bestehen, dass dem
             Verpflichfeten im Alpha Trust die dominierende Rolle zukommt
             und er jedenfalls zumindest mittelbaren Zugriff auf die Verwertung
             des Vermogens des Alpha Trusts hat.

             Die dem Verpflichteten zustehenden Rechte mussen nicht
             unmittelbar verwertbar sein. Es muss ihm lediglich der Zugriff auf
             ein verwertbares Vermogen ermoglicht werden, wie etwa die im
             Gesetz beispielsweise angefuhrten Rechte, namlich die Teilung
             Oder die Einleitung des Auseinandersetzungsverfahrens zu
             begehren, KOndigungen vorzunehmen und die sonst zur
             AusObung und Nutzbarmachung des gepfandeten Rechtes
             erforderlichen Erklarungen wirksam fur den Verpflichfeten
             abzugeben.

             Die vom Verwertungsantrag der betreibenden Partei umfassten
             Rechte, hinsichtlich derer das Erstgericht die Verwertung bewilligt
             und eine entsprechende Ermachtigung zur Geltendmachung
             derselben erteilt hat, sind solche, die - zumindest mittelbar - dem
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 63 of 71 Page ID #:351
                                          27




             Verpflichteten zustehen, sodass der diesbezugliche Einwand, dass
             es sich um unpfandbare und nicht verwertbare Rechte Dritter
             handeln wurde, nicht berechtigt ist.

             Nachdem es sich bei den im Spruch der angefochtenen
             Entscheidung genannten Rechte ( „insbesondere “ ) um -
             zumindest mittelbare - Rechte des Verpflichteten als Protektor
             handelt, ist die Nennung derselben im Spruch des Beschlusses
             nicht rechtswidrig.

      13.2.2 Weiters     bringt   der    Rekurswerber     wie bereits im
             Pfandungsverfahren - vor, dass es an der Verwertbarkeit der
             (bereits rechtskrdftig) gepfandeten Rechte mangle.

             Um unnotige Wiederholungen zu vermeiden, kann vorerst zur
             Verwertbarkeit von Rechten auf die bereits zitierten Ausfuhrungen
             des Furstlichen Obersten Gerichtshofs in seiner Entscheidung vom
             07.09.2018 unter Pkt. 7.5. verwiesen werden, die grundsatzlich
             auch vom Staatsgerichtshof in seinen Urteilen vom 29.10.2019 ( ON
             94 und 95) geteilt werden.

             Daruber hinaus ist Folgendes festzuhalten:

             Auszugehen ist zunachst davon, dass nicht die Pfandung
             einzelner Gestaltungsrechte des Verpflichteten bewilligt wurde,
             sondern die dem Verpflichteten zustehenden Gesamtrechte als
             Treugeber, Protektor und Begunstigter des Alpha Trusts. Die in
             dem      nunmehr    angefochtenen      Beschluss   beispielhaft
             aufgezahlten Einzelrechte decken sich exakt mit jenen, welche
             auch bei der rechtskraftigen Pfandung der Gesamtrechte
             ( „insbesondere“) aufgezahlt werden. Der Furstliche Oberste
             Gerichtshof sah bei der Beurteilung der Verwertbarkeit der
             Rechte in der bereits mehrfach zitierten Entscheidung vom
             07.09.2018 nach der Aktenlage keine Unverwertbarkeit, sondern
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 64 of 71 Page ID #:352
                                            28




             hat vielmehr zumindest die mittelbare Verwertbarkeit der
             gepfandeten Rechte bejaht.

             Dass sich zwischenzeitlich die Umstande derail geandert hatten,
             dass die im Beschluss aufgezahlten Rechte, zu deren Verwertung
             der Betreibende anstelle des Verpflichteten nunmehr ermachtigt
             wurde, nicht mehr verwertbar waren, erhellt sich fur das
             Rekursgericht nicht und wird im Rekurs auch nicht aufgezeigt.

             Die Verwertung von Vermogensrechten im Sinne der Art. 242ff EO
             kann aus rechtlichen Grunden unmoglich sein, etwa weil die
             Rechte hochstpersonlich sind und daher auf einen anderen nicht
             ubertragen werden konnen. Aber auch wenn das Recht als
             solches nicht ubertragen werden konnte, ist die Pfandung
             zulassig, wenn es wenigsten seiner Ausubung nach ubertragen
             werden kann ( vgl. 3 Ob 16/06h).

             Vorliegend ist fur das Rekursgericht nicht erkennbar, welches
             Hindernis gegen die beantragte Exekutionsfuhrung in die
             Gesamtrechte des Verpflichteten vorliegen wurde.

             Die Frage, ob die Gesamtrechte des Verpflichteten als Treuaeber
             verwertbar sind, was wohl im Hinblick auf die festgestellten Letter
             of wishes ( LOW ) vom 27.05.2015 des Verpflichteten angenommen
             werden konnte, ist nicht entscheidend, stellen doch die Rechte
             des Verpflichteten als Protektor - wie bereits oben dargestellt -
             (zumindest mittelbar) verwertbare Rechte dar. Diese dem
             Verpflichteten als Protektor zustehenden Rechte wurden bereits
             aufgezahlt. Wie schon der Furstliche Oberste Gerichtshof unter
             Pkt. 7.4.3 im Beschluss vom 07.09.2018 festhalt, ist der Verpflichtete
             mangels eines entsprechenden Verbots in der Treuhandurkunde
             sogar berechtigt, sich selbst als Treuhander einzusetzen, was auch
             gesetzlich zulassig ware.
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 65 of 71 Page ID #:353
                                          29




             Die beispielhaft aufgezahlten Rechte des Verpflichteten in seiner
             Eigenschaft als Protektor stellen gesamthaft gesehen jedenfalls
             verwertbare Vermogensrechte dar, sodass den diesbezuglichen
             Einwendungen im Rekurs der Boden entzogen ist.

             Der Hinweis auf Art. 918 PGR geht insoweit jedenfalls ins Leere, da
             diese Bestimmung ausschliesslich Pflichten (und Rechte ) des
             Treugebers regelt, nicht aber allfallige Befugnisse des Protektors
             einschrankt.

             In diesem Zusammenhang ist festzuhalten, dass - wie im Rekurs
             selbst eingeraumt - das Recht des Verpflichteten als Protektor zur
             Bestellung und Abberufung der Treuhander an keine
             Voraussetzungen gebunden ist, sodass bereits dadurch ein
             mittelbarer Zugriff auf Vermogenswerte des Alpha Trust moglich ist
             und eine Verwertbarkeit der gepfandeten Rechte vorliegt.

             Zutreffend weist das Erstgericht hinsichtlich der Rechte des
             Verpflichteten als Begunstigter des Alpha Trust darauf hin, dass
             der Furstliche Oberste Gerichtshof bereits entschieden hat, dass
             der Verpflichtete aufgrund seiner Gesamtrechte durch
             Anderungen       der    Treuhandurkunde      zu    verwertbaren
             Geldforderungen gelangen kann. Obersehen werden dart in
             diesem Zusammenhang auch nicht die Feststellung, dass vom
             ( damaligen) Treuhander des Alpha Trusts in seiner E-Mail vom
             01.07.2015 darauf hingewiesen wird, dass der Verpflichtete als
             Begunstigter zu seinen Lebzeiten Zugriff auf den Treuhandfonds
             haben wird, sodass auch die Eigenschaft des Verpflichteten als
             Begunstigter einen mittelbaren verwertbaren Vermogenswert
             darstellt und den im Rekurs hiezu erhobenen Einwendungen eine
             Berechtigung abgesprochen werden muss.

            Zusammengefasst ist daher festzuhalten, dass ein Interesse des
            Betreibenden an der beantragten und vom Erstgericht mit dem
            angefochtenen Beschluss erteilten Ermachtigung im Hinblick auf
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 66 of 71 Page ID #:354
                                          30




             die dem Verpflichteten zukommenden dominierenden Rolle im
             Alpha Trust, die ihm zumindest einen mittelbaren Zugriff auf das
             Vermogen dieses Trustes ermoglicht, auf der Hand liegt, sodass
             der Einwand der mangelnden Verwertbarkeit der Rechte keine
             Berechtigung zukommt.

             Die Rechtsruge hat daher erfolglos zu bleiben,

      14.    Auch der behauptete Verfahrensmangel liegt nicht vor.

             Gemass § 428 ZPO iVm Art. 51 EO sind Beschlusse uber
             widerstreitende Antrage - wie hier - zu begrOnden. Hiebei sind
             die Antrage, uber welche im Beschluss entschieden wird, und der
             Sachverhalt, falls nicht beides aus den gleichzeitig mitgeteilten
             Schriftsatze Oder aus der Protokollabschrift zu entnehmen ist, in
             die BegrOndung insoweit aufzunehmen, als es zum Verstandnis
             des Ausspruches Oder der Verfugung erforderlich ist ( § 428 Abs. 2
             ZPO ) . Eine Begrundung kann nur dann ihren Zweck erfOllen, wenn
             sie Erwagungen offenlegt und nachvollziehbar macht, die den
             Richter dazu veranlasst haben, bestimmte (strittige) Tatsachen als
             feststehend anzusehen bzw. die massgeblichen Rechtsfragen in
             die eine Oder die andere Richtung zu beantworten. Nur wenn die
             Entscheidungsgrundlagen unklar bleiben, liegt eine mangelhafte
             Begrundung       und    damit   regelmassig     ein    erheblicher
             Verfahrensmangel vor. Vorliegend hat der Erstrichter ausreichend
             deutlich zum Ausdruck gebracht, aufgrund welcher rechtlichen
             Grundlage erzur stattgebenden Entscheidung gelangt ist.

            Abgesehen davon, dass auch der Hinweis im Beschluss auf eine
            bereits im Verfahren abgehandelte Rechtsfrage eine Begrundung
            darstellt und der Rekurswerber nicht aufzeigt, weshalb eine
            zuverlassige UberprOfung der angefochtenen Entscheidung nicht
            moglich sein sollte - was Voraussetzung fur die Annahme des
            Vorliegens eines Begrundungsmangels ist        begrundet der
            Erstrichter den von ihn festgestellten Sachverhalt auch in
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 67 of 71 Page ID #:355
                                            31




             rechtlicher Hinsicht ausreichend; dies auch was die
             Verwertbarkeit der Vermogensrechte des Verpflichteten betrifft.

             Ein Verfahrensmangel haftet der angefochtenen Entscheidung
             bzw. dem vorangehenden Verfahren nicht an.

      15.    Es liegt aber auch keine Nichtigkeit vor.

             Gemass § 50 JN kann gegen Personen, welche im Inland keinen
             Wohnsitz haben, wegen vermogensrechtlicher Anspruche bei
             dem Landgericht u.a. Exekution beantragt werden, wenn sich
             Vermogen dieser Partei im Inland befindet. Bei Forderungen gilt
             der Wohnsitz des Drittschuldners als der Ort, an welchem sich das
             Vermogen befindet.

             Die betreibende Partei hat die Forderung gegen den
             Verpflichteten, auf welche sie im Wege des Drittverbotes greifen
             will, nur zu behaupten und die zur Individualisierung dieser
             Forderung erforderlichen Angaben zu machen. Ob und inwieweit
             ein solcher Anspruch Oberhaupt besteht, ist bei der Bewilligung
             der Exekution nicht zu beurteilen. Nur dann, wenn die mangelnde
             Existenz des behaupteten Rechtsverhaltnisses aus dem Antrag
             abzuleiten und damit das Nichtbestehen der behaupteten
             Forderung offenkundig ist, muss der Exekutionsantrag abgewiesen
             werden ( LES 2010, 70) . Es ist unerheblich, ob der Drittschuldner
             einen solchen Anspruch verneint, zumal das Drittverbot ohnehin
            ins Leere geht, falls das von der betreibenden Partei behauptete
            Anspruchsverhaltnis nicht besteht ( LES 1998, 166) . Nachdem hier
            der Sitz des Drittschuldners im Inland liegt, ist eine Zustandigkeit fur
            die Drittschuldnerklage gegeben, sodass schon daher die
            inlandische Gerichtsbarkeit fur die beantragte Exekution
            gegeben ist. Daruber hinaus hat die betreibende Partei ein
            konkretes Vorbringen zur Rechtsstellung des Verpflichteten in
            Bezug auf die Drittschuldnerin erstattet und auch deren Funktion
            in Bezug auf den Alpha Trust bescheinigt, sodass das Erstgericht
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 68 of 71 Page ID #:356
                                          32




             auf Basis des § 50 JN zu Recht seine Zustandigkeit angenommen
             hat.

             Zufolge   Zustandigkeit des Furstlichen Landgerichts und
             inlandischer Gerichtsbarkeit liegt daher keine Nichtigkeit vor.

      16.    Was den Einwand des „ unzuldssigen Haftungsdurchgriffs" betrifft,
             verkennt der Rekurswerber, dass der Auffangtatbestand der
             Exekution auf andere Vermogensrechte gemass Art. 242ff EO
             sicherstellen soil, dass alle denkbaren Vermogenswerte des
             Verpflichteten in Exekution gezogen werden konnen. An eben
            dieser Zwecksetzung des Gesetzes hat sich die Interpretation
            dieser     Gesetzesstellen zu richten. Es genugt dabei
            konsequenterweise       eine mittelbare    Verwertbarkeit   der
            gepfandeten Gesamtrechte. Es ist im Rahmen der Pfandung von
            Gesamtrechten - wie hier - gerade nicht erforderlich, dass die
            Ausubung einzelner Befugnisse des Verpflichteten unmittelbar
            einen Vermogenswert nutzbar macht, solange und insoweit die
            konkrete AusObung darauf gerichtet ist, Vermogen des
            Verpflichteten der Zwangsvollstreckung zuzufuhren. Wie bereits
            dargelegt sind die vom angefochtenen Beschluss umfassten aus
            dem Gesamtrecht des Verpflichteten fliessenden Einzelrechte -
            zumindest unmittelbar - verwertbar und vermogenswert.

            Es ist einer Forderungsexekution, aber auch einer Exekution auf
            andere Vermogenswerte im Sinne der Art. 242ff EO, immanent,
            dass      das    Exekutionsverfahren     ohne    kontradiktorische
            Einbeziehung des Drittschuldners durchgefuhrt wird. Dem
            Drittschuldner steht einerseits das Widerspruchsverfahren im Sinne
            des Art. 20 EO often, andererseits ginge die Exekution ohnehin ins
            Leere, wenn das gepfandete Recht nicht dem Verpflichteten
            zusteht, was eine Widerspruchsklage Oberflussig machen wurde.
            Es konnen grundsatzlich nur Forderungen bzw. Rechte gepfandet
            werden, die dem Verpflichteten zustehen. Der betreibenden
            Partei wurde ja ausdrucklich die Ermachtigung erteilt, die Rechte
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 69 of 71 Page ID #:357
                                         33




             anstelle des Verpflichteten geltend zu machen, d.h., dass
             ausschliesslich Rechte geltend gemacht werden konnen, die
             auch tatsachlich derm Verpflichteten zustehen. Ein unzulassiger
             Haftungsdurchgriff im Exekutionsverfahren liegt daher nicht vor.

      17.    Was die behauptete Unverhaltnismdssigkeit der Exekution betrifft,
             ist    vorab     darauf     hinzuweisen,     dass   bereits   im
             Bewilligungsverfahren die Pfandung der Gesamtrechte des
             Verpflichteten als Treuhander, Protektor und Begunstigter des
             Alpha Trusts nicht in Zweifel gezogen wurde. Das
             Verhdltnismassigkeitsprinzip sagt, dass die gewahlte Massnahme
                                                                  .
             zur Erreichung des angestrebten Ziels geeignet ist Dass und
             weshalb dies nicht der Fall sein sollte, vermag der Rekurswerber
             nicht aufzuzeigen. In Beachtung des Grundsatzes der
             Verhaltnismassigkeit der Mittel zum angestrebten Erfolg kann bei
             einer vollstreckbaren Forderung von insgesamt CHF 91 ‘595‘445.97
             von     keiner   Unverhdltnismassigkeit    der herangezogenen
             Exekutionsmittel gesprochen werden, wenngleich im Verfahren
             08 EX.2016.839 Forderungen der betreibenden Partei gegen den
             Verpflichteten in Exekution gezogen wurden.

             Der angefochtenen Entscheidung haftet demzufolge auch kein
             Verstoss gegen das Verhdltnismassigkeitsprinzip, welches
             grundsatzlich auch in der Exekutionsordnung Anwendung findet,
             an.

      18.   Zusammenfassend ist daher festzuhalten, dass der betreibenden
            Partei zulassigerweise die Verwertung der Gesamtrechte des
            Verpflichteten als Treugeber, Protektor und Begunstigter des
            Alpha     Trusts  bewilligt   und ihr     die entsprechenden
            Ermachtigungen erteilt wurden. Die angefochtene Entscheidung
            ist daher nicht zu beanstanden und kommt dem Rekurs des
            Verpflichteten sohin keine Berechtigung zu.
Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 70 of 71 Page ID #:358
                                            34




      15.     Die von der betreibenden Partei als im Rechtsmittelverfahren
              obsiegend    zutreffend    verzeichneten Kosten    fOr   die
              Rekursbeantwortung sind als weitere Exekutionskosten in der
              verzeichneten Hohe zu bestimmen.




                            FURSTLICHES OBERGERICHT, 1. Senat
                                 Vaduz, am 15.09.2020S
                                      Der Vorsitzende
                                Dr. Wilhelm Ungerank LL.M.

                                                 Fur die Richtigkeij   r Aj
            fsTL
                    ^.
                   /C

                                                                 Eva Marte

                        A
    Case 2:20-cv-11236-RGK-PLA Document 2-1 Filed 12/11/20 Page 71 of 71 Page ID #:359
                                               35

f




          Rechtsmittelbelehrung
          Gegen diesen Beschluss ist kein Rechtsmittel zulassig.
